                                 Case 20-11127-MAM                   Doc 1       Filed 01/28/20            Page 1 of 151


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Central Palm Beach Surgery Center LTD.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2047 Palm Beach Lakes Blvd.
                                  West Palm Beach, FL 33409
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Palm Beach                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                   Case 20-11127-MAM                     Doc 1         Filed 01/28/20              Page 2 of 151
Debtor    Central Palm Beach Surgery Center LTD.                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 6219

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     CPBS Management LLC                                             Relationship            Affiliate
                                                             Southern District of
                                                  District   Florida                       When       1/28/20                Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 20-11127-MAM                      Doc 1        Filed 01/28/20              Page 3 of 151
Debtor   Central Palm Beach Surgery Center LTD.                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-11127-MAM                   Doc 1         Filed 01/28/20             Page 4 of 151
Debtor    Central Palm Beach Surgery Center LTD.                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 28, 2020
                                                  MM / DD / YYYY


                             X   /s/ CPBS Managment LLC c/o Jonathan Cutler                               CPBS Managment LLC c/o Jonathan Cutler
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Member




18. Signature of attorney    X   /s/ Robert C. Furr                                                        Date January 28, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert C. Furr 210854
                                 Printed name

                                 FurrCohen P.A.
                                 Firm name

                                 2255 Glades Rd.
                                 Suite 301E
                                 Boca Raton, FL 33431
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     561-395-0500                  Email address


                                 210854 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                   Case 20-11127-MAM                          Doc 1        Filed 01/28/20       Page 5 of 151




 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 28, 2020                        X /s/ CPBS Managment LLC c/o Jonathan Cutler
                                                                       Signature of individual signing on behalf of debtor

                                                                       CPBS Managment LLC c/o Jonathan Cutler
                                                                       Printed name

                                                                       Authorized Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 20-11127-MAM                      Doc 1         Filed 01/28/20                Page 6 of 151


 Fill in this information to identify the case:
 Debtor name Central Palm Beach Surgery Center LTD.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                         Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 JHCSMC Marketing                                                all assets of the                                                                                    $5,291,221.37
 11412 Okeechobee                                                Debtor.
 Blvd
 West Palm Beach,
 FL 33411
 2047 Palm Beach                                                 promissory note                                                                                      $4,022,000.00
 Lakes Partners, LLC
 2047 Palm Beach
 Lakes Blvd
 West Palm Beach,
 FL 33409
 Biomet                                                          medical device                                                                                         $482,318.12
 14235 Collections                                               manufacturer
 Center
 Chicago, IL 60693
 S1 Spine LLC                                                    medical services                                                                                       $212,520.00
 P.O. Box 71207
 Philadelphia, PA
 19176
 Specialty Care IOM                                              neuromonitoring                                                                                        $112,251.60
 Services LLC                                                    services for spine
 Department 1614                                                 surgery,
 P.O. Box 11407                                                  neurosurgery,
 Birmingham, AL                                                  interventional
 35246                                                           neuroradiology,
                                                                 cardiothoracic,
                                                                 and
                                                                 otolaryngology
                                                                 surgery.
 Henry Schein                                                    health care                                                                                              $97,657.68
 P.O. Box 371952                                                 products and
 Pittsburgh, PA                                                  services
 15250
 Clarus Medical, LLC                                             medical device                                                                                           $77,730.00
 13355 10th Ave N.                                               services
 Suite 110
 Minneapolis, MN
 55441

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                        Case 20-11127-MAM                       Doc 1        Filed 01/28/20                Page 7 of 151



 Debtor    Central Palm Beach Surgery Center LTD.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Nutech Solutions for                                            distributor for                                                                                          $61,625.00
 Life                                                            medical and
 P.O. Box 36639                                                  surgical products
 Birmingham, AL
 35236
 Arthex Inc.                                                     medical device                                                                                           $37,457.53
 P.O. Box 403511                                                 supplier
 West Palm Beach,
 FL 33403
 Steris Corporation                                              medical services                                                                                         $36,315.31
 P.O. Box 676548
 Dallas, TX 75267
 Stryker Endoscopy                                               surgery                                                                                                  $35,472.43
 P.O. Box 93276                                                  equipment
 Chicago, IL 60673
 Black Diamond                                                   medical                                                                                                  $33,775.00
 Medical Inc.                                                    equipment
 650 N Wymore Road                                               services
 Ste 102
 Winter Park, FL
 32789
 Life Spine, Inc.                                                medical                                                                                                  $29,300.00
 P.O. Box 83050                                                  technology
 Chicago, IL 60691                                               manufacturer
 Medline Industries,                                             medical services                                                                                         $27,813.91
 Inc.
 Dept CH 14400
 Palatine, IL 60055
 Paradigm Spine,                                                 designs,                                                                                                 $26,000.00
 LLC                                                             develops, and
 505 Park Avenue                                                 markets medical
 New York, NY 10022                                              devices.
 Smith & Nephew,                                                 medical services                                                                                         $25,901.51
 Inc.
 P.O. Box 205651
 Dallas, TX 75320
 Wright Medical                                                  medical device                                                                                           $23,021.00
 Technology, Inc.                                                manufacturer
 P.O. Box 503482
 Saint Louis, MO
 63150
 Medtronic USA Inc.                                              medical device                                                                                           $22,554.26
 PO BOX 409201                                                   services
 Atlanta, GA
 30384-9201
 SeaSpine Sales LLC                                              spinal                                                                                                   $21,740.66
 P.O. Box 207146                                                 technologies
 Dallas, TX 75320                                                services




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                        Case 20-11127-MAM                      Doc 1         Filed 01/28/20                Page 8 of 151



 Debtor    Central Palm Beach Surgery Center LTD.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Manatee Medical,                                                medical                                                                                                  $21,600.00
 Inc.                                                            equipment
 640 Coral Trace                                                 supplier
 Blvd
 Edgewater, FL
 32132




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-11127-MAM                                      Doc 1              Filed 01/28/20                         Page 9 of 151

 Fill in this information to identify the case:

 Debtor name            Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        7,115,518.73

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        7,115,518.73


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,281,571.95


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       10,989,229.71


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         12,270,801.66




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                  Case 20-11127-MAM                     Doc 1      Filed 01/28/20       Page 10 of 151

 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     M&T Bank                                                Checking                        6732                                    $30,068.69



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $30,068.69
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    City of West Palm Beach - Utility deposit
           7.1.     Acct ending in 2245-3                                                                                                            $4,375.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                      $4,375.00
           Add lines 7 through 8. Copy the total to line 81.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                  Case 20-11127-MAM                     Doc 1      Filed 01/28/20        Page 11 of 151

 Debtor         Central Palm Beach Surgery Center LTD.                                        Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See Attached Appraisal - The appraisal
           includes machinary, furniture,supplies, and
           equipment.                                                                  Unknown       Appraisal                        $252,385.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $252,385.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                  Case 20-11127-MAM                      Doc 1     Filed 01/28/20         Page 12 of 151

 Debtor         Central Palm Beach Surgery Center LTD.                                        Case number (If known)
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 2047 Palm Beach
                     Lakes Blvd. West
                     Palm Beach, FL
                     33409                                Leased                            $0.00                                                  $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                  Case 20-11127-MAM                     Doc 1      Filed 01/28/20       Page 13 of 151

 Debtor         Central Palm Beach Surgery Center LTD.                                       Case number (If known)
                Name

 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Central Palm Beach Surgery Center LTD vs. John Papa
           DC
           Case No: 50-2019-CA-009729                                                                                         Unknown
           Nature of claim       Damages
           Amount requested                     $15,000.00


           Central Palm Beach Surgery Center LTD A/A/O Donald
           Brislow v. State Farm Mutual Automobile Association
           Company Case No: 50-2018-CC-003939                                                                                 Unknown
           Nature of claim        PIP Claim
           Amount requested                           $0.00


           Central Palm Beach Surgery Center LTD A/A/O Jeff
           Dorceus vs. State Farm Mutual Automobile Insurance
           Company
           Case No: 50-2018-SC-000224                                                                                         Unknown
           Nature of claim        PIP Claim
           Amount requested                           $0.00


           Central Palm Beach Surgery Center LTD vs. Benton
           McNeil and James River Insurance Company
           Case No: 50-2018-CA-015272                                                                                         Unknown
           Nature of claim       Breach of Contract
           Amount requested                          $0.00


           Central Palm Beach Surgery Center LTD (Patient Ramon
           Albor) vs. Progressive Express Insurance Company
           Case No: 50-2017-SC-018054                                                                                         Unknown
           Nature of claim         PIP Claim
           Amount requested                           $0.00


           Central Palm Beach Surgery Center LTD A/A/O Cecilia
           Alvarez-Acost vs. State Farm Fire Casualty Company
           Case No: 50-2017-SC-018212                                                                                         Unknown
           Nature of claim         PIP Claim
           Amount requested                            $0.00


           Central Palm Beach Surgery Center LTD A/A/O Jennifer
           Montes De Oca vs. Allstate Indemnity Company
           Case No: 50-2017-SC-015583                                                                                         Unknown
           Nature of claim        PIP Claim
           Amount requested                          $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                  Case 20-11127-MAM                     Doc 1      Filed 01/28/20       Page 14 of 151

 Debtor         Central Palm Beach Surgery Center LTD.                                       Case number (If known)
                Name

           Central Palm Beach Surgery Center LTD (Patient
           Carolyn Henry) vs. Peak Property and Casualty
           Insurance Corporation
           Case No: 50-2017-SC-013664                                                                                           Unknown
           Nature of claim        PIP Claim
           Amount requested                           $0.00


           Central Palm Beach Surgery Center LTD (Patient Julian
           Aramini) vs. Garrison Property and Casualty Insurance
           Company
           Case No: 50-2017-SC-012669                                                                                           Unknown
           Nature of claim         PIP Claim
           Amount requested                            $0.00


           Central Palm Beach Surgery Center, LTD a/a/o Ashley
           Butler
           vs. State Farm Mutual Automobile Insurance Company
           Case NO: 50-2018-CC-005403                                                                                           Unknown
           Nature of claim        PIP Claim
           Amount requested                           $0.00


           Central Palm Beach Surgery Center, LTD, CPBS
           Management LLC
           vs.
           JP Therapy Holdings, II, LLC
           Case No: 50-2016-CA-005583                                                                                           Unknown
           Nature of claim          Civil
           Amount requested                          $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           Lien Contracts (0-90) - represent claims the Debtor has
           in numerous personal injury cases. These claims are
           dependent on successful recoveries. Many attorneys
           give letter of protection in connection with the lien
           contracts. Historically, the Debtor collects 5 to 10% over
           a number of years. The value of the lien contracts are
           highly speculative.                                                                                               $582,534.49


           Lien Contracts (90 to older) - represent claims the
           Debtor has in numerous personal injury cases. These
           claims are dependent on successful recoveries. Many
           attorneys give letter of protection in connection with the
           lien contracts. Historically, the Debtor collects 5 to 10%.
           over a number of years. The value of the lien contracts
           are highly speculative.                                                                                        $6,246,155.55




 78.       Total of Part 11.                                                                                             $6,828,690.04
           Add lines 71 through 77. Copy the total to line 90.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                  Case 20-11127-MAM                     Doc 1      Filed 01/28/20       Page 15 of 151

 Debtor         Central Palm Beach Surgery Center LTD.                                       Case number (If known)
                Name



 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                    Case 20-11127-MAM                               Doc 1            Filed 01/28/20                  Page 16 of 151

 Debtor          Central Palm Beach Surgery Center LTD.                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $30,068.69

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,375.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $252,385.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $6,828,690.04

 91. Total. Add lines 80 through 90 for each column                                                         $7,115,518.73            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,115,518.73




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 17 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 18 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 19 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 20 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 21 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 22 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 23 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 24 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 25 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 26 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 27 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 28 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 29 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 30 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 31 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 32 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 33 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 34 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 35 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 36 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 37 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 38 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 39 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 40 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 41 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 42 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 43 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 44 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 45 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 46 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 47 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 48 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 49 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 50 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 51 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 52 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 53 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 54 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 55 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 56 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 57 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 58 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 59 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 60 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 61 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 62 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 63 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 64 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 65 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 66 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 67 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 68 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 69 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 70 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 71 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 72 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 73 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 74 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 75 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 76 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 77 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 78 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 79 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 80 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 81 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 82 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 83 of 151
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 84 of 151
                                    Case 20-11127-MAM                        Doc 1         Filed 01/28/20           Page 85 of 151

 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
       General Electric Capital
 2.1                                                                                                                          $48,300.00                 Unknown
       Corporation                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                One (1) GE Healthcare OEC 9900 Elite Digital
       10 Riverview Drive                             Mobile Super C-Arm GSP System together
       1st Floor                                      with accesories.
       Danbury, CT 06810
       Creditor's mailing address                     Describe the lien
                                                      UCC 1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7880
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   M&T Bank                                       Describe debtor's property that is subject to a lien                  $915,045.78               $252,385.00
       Creditor's Name                                See Attached Appraisal - The appraisal
                                                      includes machinary, furniture,supplies, and
       One M&T Plaza                                  equipment.
       Buffalo, NY 14203
       Creditor's mailing address                     Describe the lien
                                                      UCC 1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4042
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case 20-11127-MAM                        Doc 1         Filed 01/28/20           Page 86 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                   Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. M&T Bank
       2. M&T Bank
       3. M&T Bank

 2.3   M&T Bank                                       Describe debtor's property that is subject to a lien                     $168,204.56   $252,385.00
       Creditor's Name                                See Attached Appraisal - The appraisal
                                                      includes machinary, furniture,supplies, and
       One M&T Plaza                                  equipment.
       Buffalo, NY 14203
       Creditor's mailing address                     Describe the lien
                                                      UCC 1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4067
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.4   M&T Bank                                       Describe debtor's property that is subject to a lien                     $150,021.61   $252,385.00
       Creditor's Name                                See Attached Appraisal - The appraisal
                                                      includes machinary, furniture,supplies, and
       One M&T Plaza                                  equipment.
       Buffalo, NY 14203
       Creditor's mailing address                     Describe the lien
                                                      Equipment loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4034
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.2

 2.5   Stryker Finance                                Describe debtor's property that is subject to a lien                       Unknown       Unknown
       Creditor's Name                                All equipment, software and other personal
       950 Trade Contre Way                           property and accessories.
       Suite 200
       Portage, MI 49002
       Creditor's mailing address                     Describe the lien
                                                      UCC - Equipment Loan

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                    Case 20-11127-MAM                        Doc 1         Filed 01/28/20           Page 87 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                   Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4416
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Stryker Sales Corporation                      Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Various equipment
       1901 Romence Road
       parkway
       Portage, MI 49002
       Creditor's mailing address                     Describe the lien
                                                      UCC1 - Equipment Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0929
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Stryker Sales Corporation                      Describe debtor's property that is subject to a lien                     Unknown   Unknown
       Creditor's Name                                Various equipment
       1901 Romence Road
       parkway
       Portage, MI 49002
       Creditor's mailing address                     Describe the lien
                                                      UCC1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2922
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                     Case 20-11127-MAM                       Doc 1         Filed 01/28/20              Page 88 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                   Case number (if know)
              Name


 2.8    TIAA Commercial Finance                       Describe debtor's property that is subject to a lien                       Unknown              Unknown
        Creditor's Name

        10 Waterview Blvd
        Parsippany, NJ 07054
        Creditor's mailing address                    Describe the lien
                                                      UCC 1
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        4530
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $1,281,571.9
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         5

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         M&T
         2000 PGA Blvd #4400                                                                                    Line   2.2
         North Palm Beach, FL 33408

         M&T
         2000 PGA Blvd #4400                                                                                    Line   2.3
         North Palm Beach, FL 33408

         Stryker
         6201 Sprinkle Road                                                                                     Line   2.5
         Portage, MI 49002




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 20-11127-MAM                            Doc 1           Filed 01/28/20                Page 89 of 151

 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                 $0.00      $0.00
           Florida Department of Revenue                             Check all that apply.
           5050 West Tennessee Street                                   Contingent
           Tallahassee, FL 32399                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                 $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           POB 7346                                                     Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   35256                                  Best Case Bankruptcy
                                  Case 20-11127-MAM                            Doc 1           Filed 01/28/20                Page 90 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                          Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
           Palm Beach County Tax Collector                           Check all that apply.
           P.O. Box 3715                                                Contingent
           West Palm Beach, FL 33402-3715                               Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number Notice      Only          Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.           $4,022,000.00
           2047 Palm Beach Lakes Partners, LLC                                         Contingent
           2047 Palm Beach Lakes Blvd                                                  Unliquidated
           West Palm Beach, FL 33409                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     promissory note
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $4,812.96
           Acumed LLC                                                                  Contingent
           7995 Collection Center Drive                                                Unliquidated
           Chicago, IL 60693                                                           Disputed
           Date(s) debt was incurred 4/29/2019
                                                                                   Basis for the claim:     medical device manufacturer
           Last 4 digits of account number 8736
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $10,123.59
           Aesculap                                                                    Contingent
           P.O. Box 780426                                                             Unliquidated
           Philadelphia, PA 19178                                                      Disputed
           Date(s) debt was incurred 8/6/2019
                                                                                   Basis for the claim:     medical equipment
           Last 4 digits of account number 3061
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,025.00
           Alamo Tissue Service                                                        Contingent
           P.O. Box 691433                                                             Unliquidated
           San Antonio, TX 78269                                                       Disputed
           Date(s) debt was incurred 5/21/2018
                                                                                   Basis for the claim:     tissue donation services
           Last 4 digits of account number 5685
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $132.36
           Alimed, Inc.                                                                Contingent
           P.O. Box 9135                                                               Unliquidated
           Dedham, MA 02027                                                            Disputed
           Date(s) debt was incurred  3/21/19                                      Basis for the claim:     medilcal supplies
           Last 4 digits of account number 6294
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 91 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $540.00
          Allscripts Healthcare, LLC                                            Contingent
          24630 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    records services
          Last 4 digits of account number       9697
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Health Lawyers Association                                   Contingent
          1620 Eye Street NW 6th Floor                                          Unliquidated
          Washington, DC 20006                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    charges for arbitration
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,298.38
          Americas Office Source                                                Contingent
          706 Turnbull Ave Suite 305                                            Unliquidated
          Altamonte Springs, FL 32701                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    office supplies
          Last 4 digits of account number       3054
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34.06
          Americorp Financial LLC                                               Contingent
          877 South Adams Road                                                  Unliquidated
          Birmingham, MI 48009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    equipment services
          Last 4 digits of account number       6085
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          Amninox Medical, Inc.                                                 Contingent
          7300 Corporate Center Drive Ste 700                                   Unliquidated
          Miami, FL 33126                                                       Disputed
          Date(s) debt was incurred 8/23/18
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number 5616
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $826.00
          Anazao Health Corporation                                             Contingent
          Attn Finance Dept                                                     Unliquidated
          5710 Hoover Blvd                                                      Disputed
          Tampa, FL 33634
                                                                             Basis for the claim:    pharmaceutical services
          Date(s) debt was incurred
          Last 4 digits of account number       3749                         Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $180.00
          Answer All                                                            Contingent
          415 US Highway 1 Suite G                                              Unliquidated
          West Palm Beach, FL 33403                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    telephone answering service
          Last 4 digits of account number       7425
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 92 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,457.53
          Arthex Inc.                                                           Contingent
          P.O. Box 403511                                                       Unliquidated
          West Palm Beach, FL 33403                                             Disputed
          Date(s) debt was incurred 11/26/2019
                                                                             Basis for the claim:    medical device supplier
          Last 4 digits of account number 4210
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,050.00
          Atlas Spine                                                           Contingent
          1555 Jupiter Park Drive Ste 4                                         Unliquidated
          Jupiter, FL 33458                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical equipment service
          Last 4 digits of account number       8564
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $816.67
          Avanos Medical Sales, LLC                                             Contingent
          P.O. Box 732583                                                       Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred 11/14/19
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number 9992
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,475.30
          Baxter Healthcare Corp                                                Contingent
          P.O. Box 70564                                                        Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical equipment
          Last 4 digits of account number       8484
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,117.80
          BioDlogics, LLC                                                       Contingent
          PO Box 372 Dep 360                                                    Unliquidated
          Memphis, TN 38101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    organ and tissue bank
          Last 4 digits of account number       2153
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $482,318.12
          Biomet                                                                Contingent
          14235 Collections Center                                              Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical device manufacturer
          Last 4 digits of account number       8240
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,775.00
          Black Diamond Medical Inc.                                            Contingent
          650 N Wymore Road Ste 102                                             Unliquidated
          Winter Park, FL 32789                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical equipment services
          Last 4 digits of account number       0182
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 93 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,207.00
          Boston Scientific                                                     Contingent
          300 Boston Scientific Way                                             Unliquidated
          Marlborough, MA 01752                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number       6982
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,422.50
          Brian's Reliable Transport                                            Contingent
          PO Box 221093                                                         Unliquidated
          West Palm Beach, FL 33422                                             Disputed
          Date(s) debt was incurred 11/26/19
                                                                             Basis for the claim:    transportation service
          Last 4 digits of account number 288
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,066.73
          Brookfield Pharmacy & Medical                                         Contingent
          PO Box 801                                                            Unliquidated
          Brookfield, CT 06804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical equipment services
          Last 4 digits of account number       4587
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $660.00
          Broward A&C Medical Supply, Inc.                                      Contingent
          1533 SW 1st Way Suite F19                                             Unliquidated
          Deerfield Beach, FL 33441                                             Disputed
          Date(s) debt was incurred 9/25/19
                                                                             Basis for the claim:    Industrial gas supplier
          Last 4 digits of account number 7149
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $889.00
          Cayenne Medical, Inc.                                                 Contingent
          Dept 2346 PO Box 122346                                               Unliquidated
          Dallas, TX 75312                                                      Disputed
          Date(s) debt was incurred 2/20/17
                                                                             Basis for the claim:    sports medicine products
          Last 4 digits of account number 8172
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Charles Ecklond                                                       Contingent
          c/o The Seiden Law Firm
                                                                                Unliquidated
          301 Clematis Street, Suite 201
          West Palm Beach, FL 33401                                             Disputed

          Date(s) debt was incurred                                          Basis for the claim:    lawsuit
          Last 4 digits of account number       0742                         Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          City of West Palm Beach - Police                                      Contingent
          P.O. Box 3366                                                         Unliquidated
          West Palm Beach, FL 33402                                             Disputed
          Date(s) debt was incurred 11/27/19
                                                                             Basis for the claim:    police services
          Last 4 digits of account number 7925
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 94 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $77,730.00
          Clarus Medical, LLC                                                   Contingent
          13355 10th Ave N. Suite 110                                           Unliquidated
          Minneapolis, MN 55441                                                 Disputed
          Date(s) debt was incurred 10/31/19
                                                                             Basis for the claim:    medical device services
          Last 4 digits of account number 3933
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $394.70
          ConMed Linvatec                                                       Contingent
          P.O. Box 301231                                                       Unliquidated
          Dallas, TX 75303                                                      Disputed
          Date(s) debt was incurred  10/5/19                                 Basis for the claim:    medical technology manufacturer
          Last 4 digits of account number 9384
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,100.00
          Consensus Orthopedics                                                 Contingent
          1115 Winfield Way                                                     Unliquidated
          Ste 100                                                               Disputed
          El Dorado Hills, CA 95762
                                                                             Basis for the claim:    medical equipment manufacturer
          Date(s) debt was incurred 12/30/15
          Last 4 digits of account number 9614                               Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $354.90
          Covidien                                                              Contingent
          15 Hampshire Street                                                   Unliquidated
          Mansfield, MA 02048                                                   Disputed
          Date(s) debt was incurred  10/7/19                                 Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 6969
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,445.92
          DePuy Synthes Sales, Inc.                                             Contingent
          PO Box 8538-662                                                       Unliquidated
          Philadelphia, PA 19171                                                Disputed
          Date(s) debt was incurred 9/30/16
                                                                             Basis for the claim:    orthopaedic products and services
          Last 4 digits of account number 10RI
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,640.91
          Diverse Medical                                                       Contingent
          82 Beckridge Road                                                     Unliquidated
          McMinnville, TN 37110                                                 Disputed
          Date(s) debt was incurred 11/15/19
                                                                             Basis for the claim:    medical consulting services
          Last 4 digits of account number 8470
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,299.71
          DJO Surgical                                                          Contingent
          PO Box 660126                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred  4/27/17                                 Basis for the claim:    medical equipment services
          Last 4 digits of account number 4243
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 95 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,815.00
          Eastern Anesthesia Service, Inc.                                      Contingent
          810 Saturn St                                                         Unliquidated
          Jupiter, FL 33477                                                     Disputed
          Date(s) debt was incurred 11/1/2019
                                                                             Basis for the claim:    miscellaneous services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,550.00
          Evologics, LLC                                                        Contingent
          4766 Research Drive                                                   Unliquidated
          San Antonio, TX 78240                                                 Disputed
          Date(s) debt was incurred 10/28/19
                                                                             Basis for the claim:    medical equipment supplier
          Last 4 digits of account number 6746
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,455.00
          Extremity Medical, LLC                                                Contingent
          300 Interplace Pkwy #410                                              Unliquidated
          Parsippany, NJ 07054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    manufacturer of medical devices
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,564.38
          FirstPath LLC                                                         Contingent
          3141 West McNab Rd                                                    Unliquidated
          Pompano Beach, FL 33069                                               Disputed
          Date(s) debt was incurred 12/13/17
                                                                             Basis for the claim:    medical laboratory
          Last 4 digits of account number 3755
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,966.16
          Florida Surgical Specialties, LLC                                     Contingent
          106 Commerce St. Suite 108                                            Unliquidated
          Lake Mary, FL 32746                                                   Disputed
          Date(s) debt was incurred 7/12/19
                                                                             Basis for the claim:    medical equipment services
          Last 4 digits of account number 2616
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,306.90
          Flower Orthopedics                                                    Contingent
          100 Witmer Rd. Suite 280                                              Unliquidated
          Horsham, PA 19044                                                     Disputed
          Date(s) debt was incurred 11/30/18
                                                                             Basis for the claim:    medical equipmen manufacturer
          Last 4 digits of account number 8212
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,828.81
          GE Healthcare OEC                                                     Contingent
          3000 N Grandview Blvd                                                 Unliquidated
          Waukesha, WI 53188                                                    Disputed
          Date(s) debt was incurred 12/22/19
                                                                             Basis for the claim:    medical equiment services
          Last 4 digits of account number 6149
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 96 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,280.00
          General Plumbing                                                      Contingent
          2001 7th Ave N                                                        Unliquidated
          Lake Worth, FL 33461                                                  Disputed
          Date(s) debt was incurred 11/28/19
                                                                             Basis for the claim:    plumbing services
          Last 4 digits of account number AC15
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Glenn J. Waldman, Arbitrator                                          Contingent
          Plaza 100, Suite 780                                                  Unliquidated
          100 N.E. Third Ave                                                    Disputed
          Fort Lauderdale, FL 33301
                                                                             Basis for the claim:    Arbitrator fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,425.00
          Globus Medical North America, Inc.                                    Contingent
          PO Box 203329                                                         Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred 8/14/19
                                                                             Basis for the claim:    medical equipment manufacturer
          Last 4 digits of account number 8199
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,657.68
          Henry Schein                                                          Contingent
          P.O. Box 371952                                                       Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred  9/27/19                                 Basis for the claim:    health care products and services
          Last 4 digits of account number 5525
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,200.00
          HT Medical                                                            Contingent
          450 S. Orange Ave 3rd Floor                                           Unliquidated
          Orlando, FL 32801                                                     Disputed
          Date(s) debt was incurred 11/25/19
                                                                             Basis for the claim:    medical device services
          Last 4 digits of account number T110
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,990.44
          Image First                                                           Contingent
          900 East 8th Avenue                                                   Unliquidated
          Suite 200                                                             Disputed
          King of Prussia, PA 19406
                                                                             Basis for the claim:    linen service
          Date(s) debt was incurred 1/24/2020
          Last 4 digits of account number 1104                               Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,511.20
          Integra Lifesciences Sales, LLC                                       Contingent
          P.O. Box 404129                                                       Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred 3/9/19
                                                                             Basis for the claim:    surgical and medical instruments
          Last 4 digits of account number 5840
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1          Filed 01/28/20                Page 97 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,199.93
          IPFS Corporation                                                      Contingent
          PO Box 412086                                                         Unliquidated
          Kansas City, MO 64141                                                 Disputed
          Date(s) debt was incurred 1/1/20
                                                                             Basis for the claim:    finance services industry for property & casualty,
          Last 4 digits of account number                                    liability
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,600.00
          ITS. USA                                                              Contingent
          1778 Park Ave North                                                   Unliquidated
          Maitland, FL 32751                                                    Disputed
          Date(s) debt was incurred  8/10/16                                 Basis for the claim:    implants for trauma surgery
          Last 4 digits of account number 1613
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $5,291,221.37
          JHCSMC Marketing                                                      Contingent
          11412 Okeechobee Blvd                                                 Unliquidated
          West Palm Beach, FL 33411                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    all assets of the Debtor.
          Last 4 digits of account number       7774
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,800.00
          JK Healthcare Products, LLC                                           Contingent
          4300 South Ocean Blvd                                                 Unliquidated
          Apt 1                                                                 Disputed
          Boca Raton, FL 33486
                                                                             Basis for the claim:    miscellaneous services
          Date(s) debt was incurred 1/16/20
          Last 4 digits of account number 1754                               Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          John Papa, D.C.                                                       Contingent
          4971 Le Chalet Blvd
                                                                                Unliquidated
          Boynton Beach, FL 33436
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    lawsuit
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $876.75
          Johnson & Johnson Healthcare                                          Contingent
           Systems Inc.                                                         Unliquidated
          P.O. Box 406663                                                       Disputed
          Atlanta, GA 30384
                                                                                            provides account management, contracting, supply
                                                                             Basis for the claim:
          Date(s) debt was incurred 4/29/17
                                                                             chain and business services.
          Last 4 digits of account number 4784
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,796.00
          Joint Restoration Foundation                                          Contingent
          P.O. Box 5843549                                                      Unliquidated
          Kansas City, MO 64184                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    cartilage solutions services
          Last 4 digits of account number       8600
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 98 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JP Therapy Holdings II, LLC                                           Contingent
          4971 Le Chalet Blvd
                                                                                Unliquidated
          Boynton Beach, FL 33436
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3270                         Basis for the claim:    Arbitration
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,125.80
          K2M, Inc                                                              Contingent
          751 Miller Dr. SE Suite F - 1                                         Unliquidated
          Leesburg, VA 20175                                                    Disputed
          Date(s) debt was incurred 2/29/16
                                                                             Basis for the claim:    complex spine and minimally invasive solutions
          Last 4 digits of account number 9466
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Katzman, Wasserman, Bennardini &
          Rubinstein, P.A.                                                      Contingent
          c/o Craig Rubinstein                                                  Unliquidated
          7900 Glades Rd, Suite 140                                             Disputed
          Boca Raton, FL 33434
                                                                             Basis for the claim:    legal fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $353.10
          Landauer                                                              Contingent
          2 Science Rd                                                          Unliquidated
          Glenwood, IL 60425                                                    Disputed
          Date(s) debt was incurred  12/12/19                                Basis for the claim:    environmental health service
          Last 4 digits of account number 0074
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $800.00
          Laser Surgical Florida, Inc.                                          Contingent
          900 Biscayne Blvd #2001                                               Unliquidated
          Miami, FL 33132                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    medical and surgical instrument services
          Last 4 digits of account number       8438
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,300.00
          Life Spine, Inc.                                                      Contingent
          P.O. Box 83050                                                        Unliquidated
          Chicago, IL 60691                                                     Disputed
          Date(s) debt was incurred  7/25/19                                 Basis for the claim:    medical technology manufacturer
          Last 4 digits of account number 7619
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,550.00
          LifeNet Health                                                        Contingent
          P.O. Box 79636                                                        Unliquidated
          Baltimore, MD 21279                                                   Disputed
          Date(s) debt was incurred  6/30/16                                 Basis for the claim:    allograft bio-implants and organs for transplantation
          Last 4 digits of account number 5164                               services.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 99 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,600.00
          Manatee Medical, Inc.                                                 Contingent
          640 Coral Trace Blvd                                                  Unliquidated
          Edgewater, FL 32132                                                   Disputed
          Date(s) debt was incurred 12/4/19
                                                                             Basis for the claim:    medical equipment supplier
          Last 4 digits of account number 6112
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,813.91
          Medline Industries, Inc.                                              Contingent
          Dept CH 14400                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred 12/22/16
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number 0072
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,554.26
          Medtronic USA Inc.                                                    Contingent
          PO BOX 409201                                                         Unliquidated
          Atlanta, GA 30384-9201                                                Disputed
          Date(s) debt was incurred 8/5/19
                                                                             Basis for the claim:    medical device services
          Last 4 digits of account number 4832
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,385.34
          Milner                                                                Contingent
          700 S Military Trail #700                                             Unliquidated
          Deerfield Beach, FL 33442                                             Disputed
          Date(s) debt was incurred 11/27/19
                                                                             Basis for the claim:    supplies
          Last 4 digits of account number 5311
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $714.99
          Mindray DS USA, Inc.                                                  Contingent
          24312 Network PL                                                      Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred 5/16/19
                                                                             Basis for the claim:    medical equipment supplier
          Last 4 digits of account number 7614
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,625.00
          Nutech Solutions for Life                                             Contingent
          P.O. Box 36639                                                        Unliquidated
          Birmingham, AL 35236                                                  Disputed
          Date(s) debt was incurred 7/31/16
                                                                             Basis for the claim:    distributor for medical and surgical products
          Last 4 digits of account number 6125
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          NuVasive, Inc                                                         Contingent
          50678                                                                 Unliquidated
          Los Angeles, CA 90074                                                 Disputed
          Date(s) debt was incurred 6/13/16
                                                                             Basis for the claim:    medical device and procedure services
          Last 4 digits of account number 4044
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 100 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,695.00
          Osteomed, LP                                                          Contingent
          3885 Arapaho Road                                                     Unliquidated
          Addison, TX 75001                                                     Disputed
          Date(s) debt was incurred  12/5/19                                 Basis for the claim:    medical services
          Last 4 digits of account number 1536
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,000.00
          Paradigm Spine, LLC                                                   Contingent
          505 Park Avenue                                                       Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred 7/15/19
                                                                             Basis for the claim:    designs, develops, and markets medical devices.
          Last 4 digits of account number 5150
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Personal Injury & Accident Law Center,
          P.A.                                                                  Contingent
          c/o Brandon S. Labiner, Esq                                           Unliquidated
          5499 N Federal Hwy, Suite K                                           Disputed
          Boca Raton, FL 33487
                                                                             Basis for the claim:    lawsuit
          Date(s) debt was incurred 1/15/20
          Last 4 digits of account number 0963                               Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,385.63
          Priority Healthcare                                                   Contingent
          P.O. Box 978510                                                       Unliquidated
          Dallas, TX 75397                                                      Disputed
          Date(s) debt was incurred  11/21/19                                Basis for the claim:    medical services
          Last 4 digits of account number 5089
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $338.79
          Pure Health Solutions Inc                                             Contingent
          P.O. Box 5066                                                         Unliquidated
          Hartford, CT 06102                                                    Disputed
          Date(s) debt was incurred 11/5/19
                                                                             Basis for the claim:    manufactures and distributes beverage equipment
          Last 4 digits of account number 5804                               and supplies.
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $212,520.00
          S1 Spine LLC                                                          Contingent
          P.O. Box 71207                                                        Unliquidated
          Philadelphia, PA 19176                                                Disputed
          Date(s) debt was incurred 11/30/19
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number 5807
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,740.66
          SeaSpine Sales LLC                                                    Contingent
          P.O. Box 207146                                                       Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred  3/16/17                                 Basis for the claim:    spinal technologies services
          Last 4 digits of account number 4866
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 101 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,325.79
          Shred - It USA                                                        Contingent
          P.O. Box 13574                                                        Unliquidated
          Newark, NJ 07188                                                      Disputed
          Date(s) debt was incurred  12/31/19                                Basis for the claim:    shredding & document destruction services
          Last 4 digits of account number 3610
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,666.66
          SI-Bone                                                               Contingent
          3055 Olin Ave Suite 2200                                              Unliquidated
          San Jose, CA 95128                                                    Disputed
          Date(s) debt was incurred 6/15/18
                                                                             Basis for the claim:    manufacturer of surgical devices
          Last 4 digits of account number 1518
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,850.00
          Sintea Plustek LLC                                                    Contingent
          407 Lincoln Road #10I                                                 Unliquidated
          Miami Beach, FL 33139                                                 Disputed
          Date(s) debt was incurred 12/11/18
                                                                             Basis for the claim:    manufacturer of spine implants
          Last 4 digits of account number 2573
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,901.51
          Smith & Nephew, Inc.                                                  Contingent
          P.O. Box 205651                                                       Unliquidated
          Dallas, TX 75320                                                      Disputed
          Date(s) debt was incurred 10/30/17
                                                                             Basis for the claim:    medical services
          Last 4 digits of account number 3412
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,444.50
          SOFSCO                                                                Contingent
          12675 S Indian River Dr                                               Unliquidated
          Jensen Beach, FL 34957                                                Disputed
          Date(s) debt was incurred 1/15/20
                                                                             Basis for the claim:    medical equipment
          Last 4 digits of account number 1659
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $387.90
          SourceOne CVO, LLC                                                    Contingent
          2440 Executive Dr. Ste 208                                            Unliquidated
          Saint Charles, MO 63303                                               Disputed
          Date(s) debt was incurred 12/1/19
                                                                             Basis for the claim:    credential verification services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $112,251.60
          Specialty Care IOM Services LLC                                       Contingent
          Department 1614 P.O. Box 11407                                        Unliquidated
          Birmingham, AL 35246                                                  Disputed
          Date(s) debt was incurred 8/16/19
                                                                                             neuromonitoring services for spine surgery,
                                                                             Basis for the claim:
          Last 4 digits of account number 4650                               neurosurgery, interventional neuroradiology, cardiothoracic, and
                                                                             otolaryngology surgery.
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 102 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,500.00
          Spinal Simplicity, LLC                                                Contingent
          6600 College Blvd Ste 220                                             Unliquidated
          Leawood, KS 66211                                                     Disputed
          Date(s) debt was incurred 8/1/19
                                                                             Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 440
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,260.00
          Spineology, Inc.                                                      Contingent
          VB Box 119                                                            Unliquidated
          P.O. Box 9202                                                         Disputed
          Minneapolis, MN 55480
                                                                             Basis for the claim:    device manufacturer
          Date(s) debt was incurred 11/4/16
          Last 4 digits of account number 3846                               Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,240.00
          Stability Biologics                                                   Contingent
          2910 Poston Ave                                                       Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred  3/12/19                                 Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 2577
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $870.28
          Stanley Convergent Security Solutions                                 Contingent
          Dept Ch 10651                                                         Unliquidated
          Palatine, IL 60055                                                    Disputed
          Date(s) debt was incurred 12/1/19
                                                                             Basis for the claim:    security systems
          Last 4 digits of account number 1671
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,178.47
          Stericycle                                                            Contingent
          4010 Commercial Ave                                                   Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred 9/30/19
                                                                             Basis for the claim:    medical waste disposing services
          Last 4 digits of account number 1016
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,315.31
          Steris Corporation                                                    Contingent
          P.O. Box 676548                                                       Unliquidated
          Dallas, TX 75267                                                      Disputed
          Date(s) debt was incurred  5/22/16                                 Basis for the claim:    medical services
          Last 4 digits of account number 4500
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,472.43
          Stryker Endoscopy                                                     Contingent
          P.O. Box 93276                                                        Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred  1/9/20                                  Basis for the claim:    surgery equipment
          Last 4 digits of account number 654E
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20                 Page 103 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,746.21
          Stryker Orthopedics                                                   Contingent
          P.O. Box 93213                                                        Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred  10/30/17                                Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 1446
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,355.00
          Stryker Spine                                                         Contingent
          21912 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred  10/3/19                                 Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 1651
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,250.43
          The Home Depot Pro Inst                                               Contingent
          3031 N Andrews Ave Ext                                                Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred 12/6/19
                                                                             Basis for the claim:    wholesaler services
          Last 4 digits of account number 2548
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          U.S. Legal Support                                                    Contingent
          444 W Railroad Ave, Suite 300                                         Unliquidated
          West Palm Beach, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    court reporting fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,465.76
          Ulrich Medical USA, Inc.                                              Contingent
          29579 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred 4/30/18
                                                                             Basis for the claim:    medical device services
          Last 4 digits of account number 0641
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,891.00
          Wheelhouse IT                                                         Contingent
          2890 Marina Mile Blvd                                                 Unliquidated
          W State Rd 84 #108                                                    Disputed
          Fort Lauderdale, FL 33312
                                                                             Basis for the claim:    computer consulting services
          Date(s) debt was incurred 1/2/20
          Last 4 digits of account number V201                               Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,021.00
          Wright Medical Technology, Inc.                                       Contingent
          P.O. Box 503482                                                       Unliquidated
          Saint Louis, MO 63150                                                 Disputed
          Date(s) debt was incurred 10/26/18
                                                                             Basis for the claim:    medical device manufacturer
          Last 4 digits of account number 3697
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20                     Page 104 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                                  Case number (if known)
              Name

 3.97      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,275.00
           X Spine Systems Inc.                                                 Contingent
           452 Alexandersville Road                                             Unliquidated
           Miamisburg, OH 45342                                                 Disputed
           Date(s) debt was incurred 10/19/16
                                                                             Basis for the claim:    medical instrument manufacturer
           Last 4 digits of account number 1010
                                                                             Is the claim subject to offset?         No     Yes

 3.98      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,519.62
           Zeiss                                                                Contingent
           6250 Sycamore Lane North                                             Unliquidated
           Osseo, MN 55369                                                      Disputed
           Date(s) debt was incurred 1/1/20
                                                                             Basis for the claim:    medical equipment services
           Last 4 digits of account number 0452
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Alimed, Inc.
           297 High St                                                                                Line     3.5
           Dedham, MA 02026
                                                                                                             Not listed. Explain

 4.2       Internal Revenue Service
           Ogden, UT 84201-0005                                                                       Line     2.2

                                                                                                             Not listed. Explain

 4.3       Internal Revenue Service
           Department of the Treasury                                                                 Line     2.2
           RAIVS Team, Stop 91
                                                                                                             Not listed. Explain
           P. O. Box 47-421
           Atlanta, GA 30362

 4.4       Internal Revenue Service
           Insolvency Unit                                                                            Line     2.2
           POB 17167, STOP 5760
                                                                                                             Not listed. Explain
           Fort Lauderdale, FL 33318

 4.5       Palm Beach County Tax Collector
           P. O. Box 3353                                                                             Line     2.3
           West Palm Beach, FL 33402-3353
                                                                                                             Not listed. Explain

 4.6       United States Corporation Agents, Inc.
           13302 Winding Oak Court                                                                    Line     3.51
           Tampa, FL 33612
                                                                                                             Not listed. Explain

 4.7       Zeiss
           5160 Hacienda Dr.                                                                          Line     3.98
           Dublin, CA 94568
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1        Filed 01/28/20              Page 105 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                              Case number (if known)
              Name

 5a. Total claims from Part 1                                                                       5a.       $                     0.00
 5b. Total claims from Part 2                                                                       5b.   +   $            10,989,229.71

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              10,989,229.71




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                 Case 20-11127-MAM                    Doc 1        Filed 01/28/20       Page 106 of 151

 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Lease agreement for
             lease is for and the nature of               property located at
             the debtor's interest                        2047 Palm Beach Lakes
                                                          Blvd West Palm Beach,
                                                          FL 33409
                  State the term remaining                December 31, 2027            2047 Palm Beach Lakes Real Estate
                                                                                       Partners, LLC
             List the contract number of any                                           2047 Palm Beach Lakes Blvd
                   government contract                                                 West Palm Beach, FL 33409


 2.2.        State what the contract or                   Payroll Processing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       ADP, LLC
             List the contract number of any                                           P.O. Box 842875
                   government contract                                                 Boston, MA 02284


 2.3.        State what the contract or                   Equipment contract
             lease is for and the nature of               ending in 1825 for (3)
             the debtor's interest                        Xerox machines
                                                          models WC3550 and
                                                          WC5776, serial
                                                          numbers ending in
                                                          1910, 1938 and 7115.
                  State the term remaining
                                                                                       De Lage Landen Financial Services, Inc.
             List the contract number of any                                           1111 Old Eagle School Rd
                   government contract                                                 Wayne, PA 19087


 2.4.        State what the contract or                   Lease Agreement for
             lease is for and the nature of               OEC 9900 Elite Digital
             the debtor's interest                        Mobile Super C - Arm
                                                          GSP.
                  State the term remaining                September 25, 2025
                                                                                       GE Capital Healthcare Financial Services
             List the contract number of any                                           P.O. Box 3083
                   government contract                                                 Cedar Rapids, IA 52406

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-11127-MAM                               Doc 1   Filed 01/28/20        Page 107 of 151
 Debtor 1 Central Palm Beach Surgery Center LTD.                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease



 2.5.        State what the contract or                   Service contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                September 25, 2025                 GE Healthcare
                                                                                             10 Riverview Drive
             List the contract number of any                                                 1st Floor
                   government contract                                                       Danbury, CT 06810


 2.6.        State what the contract or                   Equipment lease for
             lease is for and the nature of               XM3150 Lexmark.
             the debtor's interest

                  State the term remaining                February 28, 2022
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.7.        State what the contract or                   Equipment lease for
             lease is for and the nature of               RICOH 9003.
             the debtor's interest

                  State the term remaining                May 4, 2023
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.8.        State what the contract or                   Equipment lease for
             lease is for and the nature of               Samsung C-2620 DW
             the debtor's interest                        and Lexmark XM3150.

                  State the term remaining                8/30/2022
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.9.        State what the contract or                   Equipment lease for
             lease is for and the nature of               Lexmark M1246.
             the debtor's interest

                  State the term remaining                January 17, 2024
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.10.       State what the contract or                   Equipment lease for
             lease is for and the nature of               Lexmark XM3250.
             the debtor's interest                                                           Milner
                                                                                             700 S Military Trail #700
                  State the term remaining                May 22, 2024                       Deerfield Beach, FL 33442
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case 20-11127-MAM                               Doc 1   Filed 01/28/20        Page 108 of 151
 Debtor 1 Central Palm Beach Surgery Center LTD.                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease


             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Equipment lease for
             lease is for and the nature of               75025 Ricoh and XM
             the debtor's interest                        1145 Lexmark.

                  State the term remaining                9/21/2021
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.12.       State what the contract or                   Equipment lease for
             lease is for and the nature of               Lexmark XM7270 and
             the debtor's interest                        XM3150.

                  State the term remaining                March 15, 2022
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.13.       State what the contract or                   Equipment lease for
             lease is for and the nature of               40G0850 Staple finisher
             the debtor's interest                        for existing XM7270.

                  State the term remaining                January 23, 2022
                                                                                             Milner
             List the contract number of any                                                 700 S Military Trail #700
                   government contract                                                       Deerfield Beach, FL 33442


 2.14.       State what the contract or                   Product service
             lease is for and the nature of               agreement for account
             the debtor's interest                        number ending in 648-1

                  State the term remaining                5/2/2022
                                                                                             Stryker Instruments
             List the contract number of any                                                 6201 Sprinkle Road
                   government contract                                                       Portage, MI 49002


 2.15.       State what the contract or                   Service agreement for
             lease is for and the nature of               purchase order #8421
             the debtor's interest

                  State the term remaining                March 1, 2021
                                                                                             Stryker Sales Corporation
             List the contract number of any                                                 5900 Optical Court
                   government contract                                                       San Jose, CA 95138




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case 20-11127-MAM                               Doc 1   Filed 01/28/20        Page 109 of 151
 Debtor 1 Central Palm Beach Surgery Center LTD.                                                     Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with
                                                                                         whom the debtor has an executory contract or unexpired
                                                                                         lease

 2.16.       State what the contract or                   Equipment agreement
             lease is for and the nature of               ending in 7847
             the debtor's interest

                  State the term remaining                1/31/2022                          Styker Flex Financial a division of
                                                                                             Stryker Sales Corporation
             List the contract number of any                                                 1901 Romence Road parkway
                   government contract                                                       Portage, MI 49002


 2.17.       State what the contract or                   Equipment finance
             lease is for and the nature of               agreement
             the debtor's interest

                  State the term remaining                60 months term
                                                                                             TIAA Commercial Finance
             List the contract number of any                                                 10 Waterview Blvd
                   government contract                                                       Parsippany, NJ 07054


 2.18.       State what the contract or                   Service agreement for
             lease is for and the nature of               Vario Essential serial
             the debtor's interest                        no ending in 862

                  State the term remaining                10/1/20
                                                                                             Zeiss
             List the contract number of any                                                 One North Broadway
                   government contract                                                       White Plains, NY 10601


 2.19.       State what the contract or                   Service contract for
             lease is for and the nature of               Zieh Vision R C - ARM
             the debtor's interest

                  State the term remaining
                                                                                             Ziehm Imaging, Inc.
             List the contract number of any                                                 6280 Hazeltine National Dr
                   government contract                                                       Orlando, FL 32811




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20          Page 110 of 151

 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      CPBS                              2047 Palm Beach Lakes Blvd                        JHCSMC Marketing                   D
             Management LLC                    West Palm Beach, FL 33409                                                            E/F       3.50
                                                                                                                                    G




    2.2      CPBS                              2047 Palm Beach Lakes Blvd                        General Electric                   D   2.1
             Management LLC                    West Palm Beach, FL 33409                         Capital Corporation                E/F
                                                                                                                                    G




    2.3      CPBS                              2047 Palm Beach Lakes Blvd                        M&T Bank                           D   2.2
             Management LLC                    West Palm Beach, FL 33409                                                            E/F
                                                                                                                                    G




    2.4      CPBS                              2047 Palm Beach Lakes Blvd                        M&T Bank                           D   2.3
             Management LLC                    West Palm Beach, FL 33409                                                            E/F
                                                                                                                                    G




    2.5      CPBS                              2047 Palm Beach Lakes Blvd                        M&T Bank                           D   2.4
             Management LLC                    West Palm Beach, FL 33409                                                            E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                        Page 1 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 111 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Finance                D   2.5
             Management LLC                    West Palm Beach, FL 33409                                                    E/F
                                                                                                                            G




    2.7      CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Sales                  D   2.6
             Management LLC                    West Palm Beach, FL 33409                     Corporation                    E/F
                                                                                                                            G




    2.8      CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Sales                  D   2.7
             Management LLC                    West Palm Beach, FL 33409                     Corporation                    E/F
                                                                                                                            G




    2.9      CPBS                              2047 Palm Beach Lakes Blvd                    2047 Palm Beach                D
             Management LLC                    West Palm Beach, FL 33409                     Lakes Partners, LLC            E/F       3.1
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    Acumed LLC                     D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.2
                                                                                                                            G




    2.11     CPBS                              2047 Palm Beach Lakes Blvd                    Alimed, Inc.                   D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.5
                                                                                                                            G




    2.12     CPBS                              2047 Palm Beach Lakes Blvd                    Allscripts Healthcare,         D
             Management LLC                    West Palm Beach, FL 33409                     LLC                            E/F       3.6
                                                                                                                            G




    2.13     CPBS                              2047 Palm Beach Lakes Blvd                    Americas Office                D
             Management LLC                    West Palm Beach, FL 33409                     Source                         E/F       3.8
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 2 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 112 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     CPBS                              2047 Palm Beach Lakes Blvd                    Anazao Health                  D
             Management LLC                    West Palm Beach, FL 33409                     Corporation                    E/F       3.11
                                                                                                                            G




    2.15     CPBS                              2047 Palm Beach Lakes Blvd                    Answer All                     D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.12
                                                                                                                            G




    2.16     CPBS                              2047 Palm Beach Lakes Blvd                    Avanos Medical                 D
             Management LLC                    West Palm Beach, FL 33409                     Sales, LLC                     E/F       3.15
                                                                                                                            G




    2.17     CPBS                              2047 Palm Beach Lakes Blvd                    Amninox Medical,               D
             Management LLC                    West Palm Beach, FL 33409                     Inc.                           E/F       3.10
                                                                                                                            G




    2.18     CPBS                              2047 Palm Beach Lakes Blvd                    Arthex Inc.                    D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.13
                                                                                                                            G




    2.19     CPBS                              2047 Palm Beach Lakes Blvd                    Atlas Spine                    D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.14
                                                                                                                            G




    2.20     CPBS                              2047 Palm Beach Lakes Blvd                    Baxter Healthcare              D
             Management LLC                    West Palm Beach, FL 33409                     Corp                           E/F       3.16
                                                                                                                            G




    2.21     CPBS                              2047 Palm Beach Lakes Blvd                    BioDlogics, LLC                D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.17
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 3 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 113 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     CPBS                              2047 Palm Beach Lakes Blvd                    Biomet                         D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.18
                                                                                                                            G




    2.23     CPBS                              2047 Palm Beach Lakes Blvd                    Black Diamond                  D
             Management LLC                    West Palm Beach, FL 33409                     Medical Inc.                   E/F       3.19
                                                                                                                            G




    2.24     CPBS                              2047 Palm Beach Lakes Blvd                    Brian's Reliable               D
             Management LLC                    West Palm Beach, FL 33409                     Transport                      E/F       3.21
                                                                                                                            G




    2.25     CPBS                              2047 Palm Beach Lakes Blvd                    Brookfield Pharmacy            D
             Management LLC                    West Palm Beach, FL 33409                     & Medical                      E/F       3.22
                                                                                                                            G




    2.26     CPBS                              2047 Palm Beach Lakes Blvd                    Cayenne Medical,               D
             Management LLC                    West Palm Beach, FL 33409                     Inc.                           E/F       3.24
                                                                                                                            G




    2.27     CPBS                              2047 Palm Beach Lakes Blvd                    City of West Palm              D
             Management LLC                    West Palm Beach, FL 33409                     Beach - Police                 E/F       3.26
                                                                                                                            G




    2.28     CPBS                              2047 Palm Beach Lakes Blvd                    Clarus Medical, LLC            D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.27
                                                                                                                            G




    2.29     CPBS                              2047 Palm Beach Lakes Blvd                    ConMed Linvatec                D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.28
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 4 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 114 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     CPBS                              2047 Palm Beach Lakes Blvd                    Consensus                      D
             Management LLC                    West Palm Beach, FL 33409                     Orthopedics                    E/F       3.29
                                                                                                                            G




    2.31     CPBS                              2047 Palm Beach Lakes Blvd                    Covidien                       D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.30
                                                                                                                            G




    2.32     CPBS                              2047 Palm Beach Lakes Blvd                    DePuy Synthes                  D
             Management LLC                    West Palm Beach, FL 33409                     Sales, Inc.                    E/F       3.31
                                                                                                                            G




    2.33     CPBS                              2047 Palm Beach Lakes Blvd                    DJO Surgical                   D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.33
                                                                                                                            G




    2.34     CPBS                              2047 Palm Beach Lakes Blvd                    Evologics, LLC                 D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.35
                                                                                                                            G




    2.35     CPBS                              2047 Palm Beach Lakes Blvd                    FirstPath LLC                  D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.37
                                                                                                                            G




    2.36     CPBS                              2047 Palm Beach Lakes Blvd                    Florida Surgical               D
             Management LLC                    West Palm Beach, FL 33409                     Specialties, LLC               E/F       3.38
                                                                                                                            G




    2.37     CPBS                              2047 Palm Beach Lakes Blvd                    Flower Orthopedics             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.39
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 5 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 115 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.38     CPBS                              2047 Palm Beach Lakes Blvd                    Globus Medical North           D
             Management LLC                    West Palm Beach, FL 33409                     America, Inc.                  E/F       3.43
                                                                                                                            G




    2.39     CPBS                              2047 Palm Beach Lakes Blvd                    Henry Schein                   D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.44
                                                                                                                            G




    2.40     CPBS                              2047 Palm Beach Lakes Blvd                    HT Medical                     D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.45
                                                                                                                            G




    2.41     CPBS                              2047 Palm Beach Lakes Blvd                    Integra Lifesciences           D
             Management LLC                    West Palm Beach, FL 33409                     Sales, LLC                     E/F       3.47
                                                                                                                            G




    2.42     CPBS                              2047 Palm Beach Lakes Blvd                    IPFS Corporation               D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.48
                                                                                                                            G




    2.43     CPBS                              2047 Palm Beach Lakes Blvd                    ITS. USA                       D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.49
                                                                                                                            G




    2.44     CPBS                              2047 Palm Beach Lakes Blvd                    Johnson & Johnson              D
             Management LLC                    West Palm Beach, FL 33409                     Healthcare                     E/F       3.53
                                                                                                                            G




    2.45     CPBS                              2047 Palm Beach Lakes Blvd                    Joint Restoration              D
             Management LLC                    West Palm Beach, FL 33409                     Foundation                     E/F       3.54
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 6 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 116 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     CPBS                              2047 Palm Beach Lakes Blvd                    K2M, Inc                       D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.56
                                                                                                                            G




    2.47     CPBS                              2047 Palm Beach Lakes Blvd                    Life Spine, Inc.               D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.60
                                                                                                                            G




    2.48     CPBS                              2047 Palm Beach Lakes Blvd                    LifeNet Health                 D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.61
                                                                                                                            G




    2.49     CPBS                              2047 Palm Beach Lakes Blvd                    Manatee Medical, Inc.          D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.62
                                                                                                                            G




    2.50     CPBS                              2047 Palm Beach Lakes Blvd                    Medline Industries,            D
             Management LLC                    West Palm Beach, FL 33409                     Inc.                           E/F       3.63
                                                                                                                            G




    2.51     CPBS                              2047 Palm Beach Lakes Blvd                    Medtronic USA Inc.             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.64
                                                                                                                            G




    2.52     CPBS                              2047 Palm Beach Lakes Blvd                    Mindray DS USA, Inc.           D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.66
                                                                                                                            G




    2.53     CPBS                              2047 Palm Beach Lakes Blvd                    Nutech Solutions for           D
             Management LLC                    West Palm Beach, FL 33409                     Life                           E/F       3.67
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 7 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 117 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.54     CPBS                              2047 Palm Beach Lakes Blvd                    NuVasive, Inc                  D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.68
                                                                                                                            G




    2.55     CPBS                              2047 Palm Beach Lakes Blvd                    Paradigm Spine, LLC            D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.70
                                                                                                                            G




    2.56     CPBS                              2047 Palm Beach Lakes Blvd                    Priority Healthcare            D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.72
                                                                                                                            G




    2.57     CPBS                              2047 Palm Beach Lakes Blvd                    Pure Health                    D
             Management LLC                    West Palm Beach, FL 33409                     Solutions Inc                  E/F       3.73
                                                                                                                            G




    2.58     CPBS                              2047 Palm Beach Lakes Blvd                    S1 Spine LLC                   D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.74
                                                                                                                            G




    2.59     CPBS                              2047 Palm Beach Lakes Blvd                    SeaSpine Sales LLC             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.75
                                                                                                                            G




    2.60     CPBS                              2047 Palm Beach Lakes Blvd                    Shred - It USA                 D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.76
                                                                                                                            G




    2.61     CPBS                              2047 Palm Beach Lakes Blvd                    SI-Bone                        D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.77
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 8 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 118 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.62     CPBS                              2047 Palm Beach Lakes Blvd                    Smith & Nephew, Inc.           D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.79
                                                                                                                            G




    2.63     CPBS                              2047 Palm Beach Lakes Blvd                    SourceOne CVO, LLC             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.81
                                                                                                                            G




    2.64     CPBS                              2047 Palm Beach Lakes Blvd                    Specialty Care IOM             D
             Management LLC                    West Palm Beach, FL 33409                     Services LLC                   E/F       3.82
                                                                                                                            G




    2.65     CPBS                              2047 Palm Beach Lakes Blvd                    Spinal Simplicity,             D
             Management LLC                    West Palm Beach, FL 33409                     LLC                            E/F       3.83
                                                                                                                            G




    2.66     CPBS                              2047 Palm Beach Lakes Blvd                    Spineology, Inc.               D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.84
                                                                                                                            G




    2.67     CPBS                              2047 Palm Beach Lakes Blvd                    Stability Biologics            D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.85
                                                                                                                            G




    2.68     CPBS                              2047 Palm Beach Lakes Blvd                    Stanley Convergent             D
             Management LLC                    West Palm Beach, FL 33409                     Security Solutions             E/F       3.86
                                                                                                                            G




    2.69     CPBS                              2047 Palm Beach Lakes Blvd                    Stericycle                     D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.87
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 9 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 119 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.70     CPBS                              2047 Palm Beach Lakes Blvd                    Steris Corporation             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.88
                                                                                                                            G




    2.71     CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Endoscopy              D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.89
                                                                                                                            G




    2.72     CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Orthopedics            D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.90
                                                                                                                            G




    2.73     CPBS                              2047 Palm Beach Lakes Blvd                    Stryker Spine                  D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.91
                                                                                                                            G




    2.74     CPBS                              2047 Palm Beach Lakes Blvd                    Ulrich Medical USA,            D
             Management LLC                    West Palm Beach, FL 33409                     Inc.                           E/F       3.94
                                                                                                                            G




    2.75     CPBS                              2047 Palm Beach Lakes Blvd                    Wright Medical                 D
             Management LLC                    West Palm Beach, FL 33409                     Technology, Inc.               E/F       3.96
                                                                                                                            G




    2.76     CPBS                              2047 Palm Beach Lakes Blvd                    X Spine Systems Inc.           D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.97
                                                                                                                            G




    2.77     CPBS                              2047 Palm Beach Lakes Blvd                    U.S. Legal Support             D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.93
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 10 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 120 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.78     CPBS                              2047 Palm Beach Lakes Blvd                    JP Therapy Holdings            D
             Management LLC                    West Palm Beach, FL 33409                     II, LLC                        E/F       3.55
                                                                                                                            G




    2.79     CPBS                              2047 Palm Beach Lakes Blvd                    Katzman,                       D
             Management LLC                    West Palm Beach, FL 33409                     Wasserman,                     E/F       3.57
                                                                                             Bennardini &
                                                                                                                            G




    2.80     CPBS                              2047 Palm Beach Lakes Blvd                    Aesculap                       D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.3
                                                                                                                            G




    2.81     CPBS                              2047 Palm Beach Lakes Blvd                    American Health                D
             Management LLC                    West Palm Beach, FL 33409                     Lawyers Association            E/F       3.7
                                                                                                                            G




    2.82     CPBS                              2047 Palm Beach Lakes Blvd                    Americorp Financial            D
             Management LLC                    West Palm Beach, FL 33409                     LLC                            E/F       3.9
                                                                                                                            G




    2.83     CPBS                              2047 Palm Beach Lakes Blvd                    Boston Scientific              D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.20
                                                                                                                            G




    2.84     CPBS                              2047 Palm Beach Lakes Blvd                    Broward A&C                    D
             Management LLC                    West Palm Beach, FL 33409                     Medical Supply, Inc.           E/F       3.23
                                                                                                                            G




    2.85     CPBS                              2047 Palm Beach Lakes Blvd                    John Papa, D.C.                D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.52
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 11 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 121 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.86     CPBS                              2047 Palm Beach Lakes Blvd                    Charles Ecklond                D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.25
                                                                                                                            G




    2.87     CPBS                              2047 Palm Beach Lakes Blvd                    Diverse Medical                D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.32
                                                                                                                            G




    2.88     CPBS                              2047 Palm Beach Lakes Blvd                    Eastern Anesthesia             D
             Management LLC                    West Palm Beach, FL 33409                     Service, Inc.                  E/F       3.34
                                                                                                                            G




    2.89     CPBS                              2047 Palm Beach Lakes Blvd                    Extremity Medical,             D
             Management LLC                    West Palm Beach, FL 33409                     LLC                            E/F       3.36
                                                                                                                            G




    2.90     CPBS                              2047 Palm Beach Lakes Blvd                    GE Healthcare OEC              D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.40
                                                                                                                            G




    2.91     CPBS                              2047 Palm Beach Lakes Blvd                    General Plumbing               D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.41
                                                                                                                            G




    2.92     CPBS                              2047 Palm Beach Lakes Blvd                    Glenn J. Waldman,              D
             Management LLC                    West Palm Beach, FL 33409                     Arbitrator                     E/F       3.42
                                                                                                                            G




    2.93     CPBS                              2047 Palm Beach Lakes Blvd                    Image First                    D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.46
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 12 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 122 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.94     CPBS                              2047 Palm Beach Lakes Blvd                    JK Healthcare                  D
             Management LLC                    West Palm Beach, FL 33409                     Products, LLC                  E/F       3.51
                                                                                                                            G




    2.95     CPBS                              2047 Palm Beach Lakes Blvd                    Landauer                       D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.58
                                                                                                                            G




    2.96     CPBS                              2047 Palm Beach Lakes Blvd                    Laser Surgical                 D
             Management LLC                    West Palm Beach, FL 33409                     Florida, Inc.                  E/F       3.59
                                                                                                                            G




    2.97     CPBS                              2047 Palm Beach Lakes Blvd                    Milner                         D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.65
                                                                                                                            G




    2.98     CPBS                              2047 Palm Beach Lakes Blvd                    Osteomed, LP                   D
             Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.69
                                                                                                                            G




    2.99     CPBS                              2047 Palm Beach Lakes Blvd                    Personal Injury &              D
             Management LLC                    West Palm Beach, FL 33409                     Accident Law Center,           E/F       3.71
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    Sintea Plustek LLC             D
    0        Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.78
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    SOFSCO                         D
    1        Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.80
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 13 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                   Doc 1   Filed 01/28/20       Page 123 of 151

 Debtor       Central Palm Beach Surgery Center LTD.                                    Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    The Home Depot Pro             D
    2        Management LLC                    West Palm Beach, FL 33409                     Inst                           E/F       3.92
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    Wheelhouse IT                  D
    3        Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.95
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    Zeiss                          D
    4        Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.98
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    TIAA Commercial                D   2.8
    5        Management LLC                    West Palm Beach, FL 33409                     Finance                        E/F
                                                                                                                            G




    2.10     CPBS                              2047 Palm Beach Lakes Blvd                    Alamo Tissue Service           D
    6        Management LLC                    West Palm Beach, FL 33409                                                    E/F       3.4
                                                                                                                            G




    2.10     Jonathan Cutler                   2047 Palm Beach Lakes Blvd                    TIAA Commercial                D
    7                                          Suite 250                                     Finance                        E/F
                                               West Palm Beach, FL 33409
                                                                                                                            G   2.17
                                               Guarantor




Official Form 206H                                                       Schedule H: Your Codebtors                                Page 14 of 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20             Page 124 of 151




 Fill in this information to identify the case:

 Debtor name         Central Palm Beach Surgery Center LTD.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $8,456,092.86
       From 1/01/2019 to 12/31/2019                  * Amount reflects to 9/30/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $8,934,636.15
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                             $8,638,352.85
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                 Case 20-11127-MAM                        Doc 1        Filed 01/28/20             Page 125 of 151
 Debtor       Central Palm Beach Surgery Center LTD.                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached List                                                                         $2,407,215.11                Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Myron Consulting, LLC                                       See attached                  $1,750,002.66           12% management fee
               2047 Palm Beach Lakes Blvd                                  list
               West Palm Beach, FL 33409
               general partner

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    Central Palm Beach Surgery                        Small Claims               Fifteenth Judicial Circuit of                  Pending
               Center LTD a/a/o Jeff Dorceus                                                Palm Beach                                     On appeal
               vs.                                                                          205 N Dixie Hwy
                                                                                                                                           Concluded
               State Farm Mutual                                                            West Palm Beach, FL 33401
               Automobile Insurance
               Company
               50-2018-SC-000224




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case 20-11127-MAM                        Doc 1        Filed 01/28/20             Page 126 of 151
 Debtor       Central Palm Beach Surgery Center LTD.                                                    Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.2.    Central Palm Beach Surgery                        Civil                     Fifteenth Judical Circuit of             Pending
               Center, LTD, CPBS                                                           Palm Beach                               On appeal
               Management LLC                                                              205 N Dixie Hwy
                                                                                                                                    Concluded
               vs.                                                                         West Palm Beach, FL 33401
               JP Therapy Holdings, II, LLC
               50-2016-CA-005583

       7.3.    Central Palm Beach Surgery                        Civil                     Fifteenth Judicial Circuit of            Pending
               Center, LTD vs. John Papa,                                                  Palm Beach                               On appeal
               D.C                                                                         205 N Dixie Hwy
                                                                                                                                    Concluded
               50-2019-CA-009729                                                           West Palm Beach, FL 33401

       7.4.    Central Palm Beach Surgery                        Appeal                    Fourth District Court of                 Pending
               Center, LTD v. John Papa,                                                   Appeal                                   On appeal
               D.C.                                                                        11 S Tamarind Ave
                                                                                                                                    Concluded
               4DCA# 19-3756                                                               West Palm Beach, FL 33401

       7.5.    Central Palm Beach Surgery                        Small Claims              Fifteenth Judicial Circuit of            Pending
               Center LTD A/A/O Twyla                                                      Palm Beach                               On appeal
               Green v. Ocean Harbor                                                       205 N Dixie Hwy
                                                                                                                                    Concluded
               Casualty Insurance Company                                                  West Palm Beach, FL 33401
               50-2019-SC-006327

       7.6.    SI-Bone Inc vs. Central Palm                      Civil                     Fifteenth Judicial Circuit of            Pending
               Beach Surgery Center LTD                                                    Palm Beach                               On appeal
               50-2019-CC-006538                                                           205 N Dixie Hwy
                                                                                                                                    Concluded
                                                                                           West Palm Beach, FL 33401

       7.7.    JHCSMC Marketing, Inc vs.                         Contract                  Fifteenth Judicial Circuit of            Pending
               CPBS Management, LLC and                                                    Palm Beach                               On appeal
               Central Palm Beach Surgery                                                  205 N Dixie Hwy
                                                                                                                                    Concluded
               Center, LTD                                                                 West Palm Beach, FL 33401
               50-2019-CA-015187

       7.8.    Central Palm Beach Surgery                        PIP Claim                 Fifteenth Judicial Circuit of            Pending
               Center, LTD a/a/o Ashley                                                    Palm Beach                               On appeal
               Butler                                                                      205 N Dixie Hwy
                                                                                                                                    Concluded
               vs. State Farm Mutual                                                       West Palm Beach, FL 33401
               Automobile Insurance
               Company
               50-2018-CC-005403

       7.9.    Central Palm Beach Surgery                        PIP Claim                 Fifteenth Judicial Circuit of            Pending
               Center LTD a/a/o Donald                                                     Palm Beach                               On appeal
               Brislow vs. Sate Farm Mutual                                                205 N Dixie Hwy
                                                                                                                                    Concluded
               Automobile Association                                                      West Palm Beach, FL 33401
               Company
               50-2018-CC-003939

       7.10 Central Palm Beach Surgery                           Contract                  Fifteenth Judicial Circuit of            Pending
       .    Center, LTD vs. Benton                                                         Palm Beach                               On appeal
               McNeil, and James River                                                     205 N Dixie Hwy
                                                                                                                                    Concluded
               Insurance Company                                                           West Palm Beach, FL 33401
               50-2018-CA-015272

       7.11 Central Palm Beach Surgery                           PIP Claim                 Fifteenth Judicial Circuit of            Pending
       .    Center LTD a/a/o Cecilia                                                       Palm Beach                               On appeal
               Alvarez-Acost v. State Farm                                                 205 N Dixie Hwy
                                                                                                                                    Concluded
               Fire Casualty Company                                                       West Palm Beach, FL 33401
               50-2017-SC-018212


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                        Doc 1        Filed 01/28/20             Page 127 of 151
 Debtor      Central Palm Beach Surgery Center LTD.                                                     Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.12 Central Palm Beach Surgery                           PIP Claim                 Fifteenth Judicial Circuit of               Pending
       .    Center LTD (Patient Ramon                                                      Palm Beach                                  On appeal
               Albor) vs. Progressive                                                      205 N Dixie Hwy
                                                                                                                                       Concluded
               Express Insurance Company                                                   West Palm Beach, FL 33401
               50-2017-SC-018054

       7.13 Central palm Beach Surgery                           PIP Claim                 Fifteenth Judicial Circuit of               Pending
       .    Center LTD ( patient: Carolyn                                                  Palm Beach                                  On appeal
               Henry) vs. Peak Property and                                                205 N Dixie Hwy
                                                                                                                                       Concluded
               Casualty Insurance                                                          West Palm Beach, FL 33401
               Corporation
               50-2017-SC-013664

       7.14 Central Palm Beach Surgery                           PIP Claim                 Fifteenth Judicial Circuit of               Pending
       .    Center LTD (Patient Julian                                                     Palm Beach                                  On appeal
               Aramini) vs. Garrison                                                       205 N Dixie Hwy
                                                                                                                                       Concluded
               Property and Casualty                                                       West Palm Beach, FL 33401
               Insurance Company
               50-2017-SC-012669

       7.15 Charles Ecklond vs. John E.                          medical                   Fifteenth Judicial Circuit of               Pending
       .    Baker, M.D. et al                                    malpractice               Palm Beach                                  On appeal
               2014-CA-010742                                                              205 N Dixie Hwy
                                                                                                                                       Concluded
                                                                                           West Palm Beach, FL 33401

       7.16 JP Therapy Holdings II, LLC                          Arbitration               Katzman, Wasserman,                         Pending
       .    vs. Central Palm Beach                                                         Bennardini &                                On appeal
               Surgery Center LTD and                                                      Rubinstein, P.A.
                                                                                                                                       Concluded
               CPBS Management, LLC                                                        c/o Craig Rubinstein
               Claim No: 3270                                                              7900 Glades Rd, Suite 140
                                                                                           Boca Raton, FL 33434

       7.17 Personal Injury & Accident                           Civil                     17th Judicial Circuit Court                 Pending
       .    Law Center, P.A. vs. Josua                                                     of Florida                                  On appeal
               Fialio et al.                                                               201 SE 6th St
                                                                                                                                       Concluded
               CACE-20-000963                                                              Fort Lauderdale, FL 33301

       7.18 Central Palm Beach Surgery                           Small Claims              Fifteenth Judicial Circuit of               Pending
       .    Center LTD A/A/O Jennifer                                                      Palm Beach                                  On appeal
               Montes De Oca vs. Allstate                                                  205 N Dixie Hwy
                                                                                                                                       Concluded
               Indemnity Company                                                           West Palm Beach, FL 33401
                50-2017-SC-015583

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case 20-11127-MAM                          Doc 1         Filed 01/28/20                Page 128 of 151
 Debtor        Central Palm Beach Surgery Center LTD.                                                       Case number (if known)



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    Furr and Cohen, P.A.
                2255 Glades Road
                Suite 301E
                Boca Raton, FL 33431                                 legal fees and costs                                      4/16/2019         $50,000.00

                Email or website address


                Who made the payment, if not debtor?




       11.2.    Furr and Cohen, P.A.
                2255 Glades Road
                Suite 301E
                Boca Raton, FL 33431                                 legal fees and costs                                      1/13/2020         $50,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                    Dates transfers    Total amount or
                                                                                                                          were made                   value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                 Case 20-11127-MAM                        Doc 1        Filed 01/28/20             Page 129 of 151
 Debtor        Central Palm Beach Surgery Center LTD.                                                   Case number (if known)




           None.

               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care
       15.1.     Central Palm Beach Surgery                      Surgery Center
                 Center LTD
                 2047 Palm Beach Lakes
                                                                 Location where patient records are maintained (if different from        How are records kept?
                 Blvd.                                           facility address). If electronic, identify any service provider.
                 West Palm Beach, FL 33409                       2047 Palm Beach Lakes Blvd.                                             Check all that apply:
                                                                 West Palm Beach, FL 33409
                                                                                                                                            Electronically
                                                                                                                                            Paper


 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Social Security Numbers
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case 20-11127-MAM                        Doc 1        Filed 01/28/20             Page 130 of 151
 Debtor      Central Palm Beach Surgery Center LTD.                                                     Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20             Page 131 of 151
 Debtor      Central Palm Beach Surgery Center LTD.                                                     Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Andrew Reade
                    277 Willis Ave
                    Roslyn Heights, NY 11577

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Andrew Reade
                    277 Willis Ave
                    Roslyn Heights, NY 11577

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Andrew Reade
                    277 Willis Ave
                    Roslyn Heights, NY 11577

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20             Page 132 of 151
 Debtor      Central Palm Beach Surgery Center LTD.                                                     Case number (if known)



       Name and address
       26d.1.       M&T Bank
                    2000 PGA Blvd #4400
                    North Palm Beach, FL 33408

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       CPBS Management LLC                            2047 Palm Beach Lakes Blvd                          General Partner                       100%
                                                      West Palm Beach, FL 33409

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Cutler Holdings LLLP                           2047 Palm Beach Lakes Blvd                          Limited Partnership                   99%
                                                      West Palm Beach, FL 33409

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       CPBS Management LLC                            2047 Palm Beach Lakes Blvd                          Limited Partnership                   1%
                                                      West Palm Beach, FL 33409



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                 Case 20-11127-MAM                       Doc 1         Filed 01/28/20             Page 133 of 151
 Debtor      Central Palm Beach Surgery Center LTD.                                                     Case number (if known)



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 28, 2020

 /s/ CPBS Managment LLC c/o Jonathan                                    CPBS Managment LLC c/o Jonathan
 Cutler                                                                 Cutler
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
3 :2 2 PM
                                                                                                     Central Palm Beach Surgery Center, Ltd.
0 1 /2 7 /2 0

Ac c rua l Ba s is
                                                                                                                    Find Report
                                                                                                         October 27, 2019 thr ough Januar y 27, 2020




                     Type           Date          Num             Name                 Account                         Clr                       Split             Amount

Oct 27, '19 - Jan 27, 20
                  Liability Check   11/07/2019   70467490 United States Treasury1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -25,375.09
                  Liability Check   11/07/2019   70467490 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Liability Check   11/21/2019   62118590 United States Treasury1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -23,238.04
                  Liability Check   11/21/2019   62118590 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Liability Check   12/04/2019   91972764 United States Treasury1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -32,187.55
                  Liability Check   12/04/2019   91972764 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Liability Check   12/18/2019   12131219 United States Treasury1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -25,843.06




                                                                                                                                                                                                Case 20-11127-MAM
                  Liability Check   12/18/2019   12131219 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Liability Check   01/02/2020   53527828 United States Treasury1070.00 ꞏ    M & T Bank (6732)                      -SPLIT-                         -27,026.88
                  Liability Check   01/02/2020   53527828 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Liability Check   01/16/2020   55175845 United States Treasury1070.00 ꞏ    M & T Bank (6732)                      -SPLIT-                         -24,518.38
                  Liability Check   01/16/2020   55175845 United States Treasury2210.03 ꞏ    FWT payable                            1070.00 ꞏ      M & T Bank (6732)
                  Bill              12/31/2019   1079064   Stryker Spine         2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie -11,250.00
                  Bill              12/31/2019   1079064   Stryker Spine         4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                  Bill Pmt -Check   01/06/2020   7241      Stryker Endoscopy     1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -12,416.64
                  Bill Pmt -Check   01/06/2020   7241      Stryker Endoscopy     2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                  Bill              12/02/2019   1621025-ARStryker Endoscopy     2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie   -8,037.26
                  Bill              12/02/2019   1621025-ARStryker Endoscopy     4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                  Check             11/01/2019   7017      Steven Robbins, Esq 1070.00 ꞏ     M & T Bank (6732)                     6340.02 ꞏ      Legal fees       -12,500.00
                  Check             11/01/2019   7017      Steven Robbins, Esq 6340.02 ꞏ     Legal fees                             1070.00 ꞏ      M & T Bank (6732)
                  Check             12/01/2019   7153      Steven Robbins, Esq 1070.00 ꞏ     M & T Bank (6732)                     6340.02 ꞏ      Legal fees       -12,500.00




                                                                                                                                                                                                Doc 1
                  Check             12/01/2019   7153      Steven Robbins, Esq 6340.02 ꞏ     Legal fees                             1070.00 ꞏ      M & T Bank (6732)
                  Check             01/01/2020   7229      Steven Robbins, Esq 1070.00 ꞏ     M & T Bank (6732)                     6340.02 ꞏ      Legal fees       -12,500.00
                  Check             01/01/2020   7229      Steven Robbins, Esq 6340.02 ꞏ     Legal fees                             1070.00 ꞏ      M & T Bank (6732)
                  Check             01/27/2020   7271      Steven Robbins, Esq 1070.00 ꞏ     M & T Bank (6732)                      6340.02 ꞏ      Legal fees        -8,000.00
                  Check             01/27/2020   7271      Steven Robbins, Esq 6340.02 ꞏ     Legal fees                             1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                                Filed 01/28/20
                  Bill Pmt -Check   01/06/2020   7074      SPINAL SIMPLICITY, 1070.00 ꞏ      M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -9,000.00
                  Bill Pmt -Check   01/06/2020   7074      SPINAL SIMPLICITY, 2010.00 ꞏ      Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                  Bill Pmt -Check   11/04/2019   6765      Specialty Care IOM Se1070.00 ꞏ    M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -20,000.00
                  Bill Pmt -Check   11/04/2019   6765      Specialty Care IOM Se2010.00 ꞏ    Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                  Bill Pmt -Check   12/10/2019   7203      Specialty Care IOM Se1070.00 ꞏ    M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -20,000.00
                  Bill Pmt -Check   12/10/2019   7203      Specialty Care IOM Se2010.00 ꞏ    Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                  Bill Pmt -Check   01/06/2020   7235      Specialty Care IOM Se1070.00 ꞏ    M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -10,000.00
                  Bill Pmt -Check   01/06/2020   7235      Specialty Care IOM Se2010.00 ꞏ    Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                  Bill Pmt -Check   11/19/2019   7025      S1 SPINE LLC          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -11,495.00
                  Bill Pmt -Check   11/19/2019   7025      S1 SPINE LLC          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                                Page 134 of 151
                  Check             01/09/2020   dm        Returned item chargeb 1070.00 ꞏ   M & T Bank (6732)                     4110.03 ꞏ      Returned check -22,000.00
                  Check             01/09/2020   dm        Returned item chargeb 4110.03 ꞏ   Returned checks                        1070.00 ꞏ      M & T Bank (6732)
                  Check             11/01/2019   7224      Palm Beach Lakes Sur 1070.00 ꞏ    M & T Bank (6732)                     2820.00 ꞏ      PBLSC Partrne -30,733.99
                  Check             11/01/2019   7224      Palm Beach Lakes Sur 2820.00 ꞏ    PBLSC Partrners, LLC                   1070.00 ꞏ      M & T Bank (6732)
                  Check             12/01/2019   7225      Palm Beach Lakes Sur 1070.00 ꞏ    M & T Bank (6732)                     2820.00 ꞏ      PBLSC Partrne -30,733.99
                  Check             12/01/2019   7225      Palm Beach Lakes Sur 2820.00 ꞏ    PBLSC Partrners, LLC                   1070.00 ꞏ      M & T Bank (6732)
                  Credit            11/05/2019   CM0003352 Osteomed, LP          2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implants
                  Credit            11/05/2019   CM0003352 Osteomed, LP          4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Paya     -9,299.05
                  Check             11/13/2019   7071      Myron Consulting, LLC 1070.00 ꞏ   M & T Bank (6732)                     6355.05 ꞏ      Myron Consulti -142,483.35
                  Check             11/13/2019   7071      Myron Consulting, LLC 6355.05 ꞏ   Myron Consulting, LLC                  1070.00 ꞏ      M & T Bank (6732)
                  Check             11/13/2019   7072      Myron Consulting, LLC 1070.00 ꞏ   M & T Bank (6732)                     6355.05 ꞏ      Myron Consulti -113,774.09
                  Check             11/13/2019   7072      Myron Consulting, LLC 6355.05 ꞏ   Myron Consulting, LLC                  1070.00 ꞏ      M & T Bank (6732)
                  Check             11/13/2019   7148      Myron Consulting, LLC 1070.00 ꞏ   M & T Bank (6732)                     6355.05 ꞏ      Myron Consulti -186,497.91
                  Check             11/13/2019   7148      Myron Consulting, LLC 6355.05 ꞏ   Myron Consulting, LLC                  1070.00 ꞏ      M & T Bank (6732)
                  Check             12/13/2019   7227      Myron Consulting, LLC 1070.00 ꞏ   M & T Bank (6732)                     6355.05 ꞏ      Myron Consulti -193,082.65
                  Check             12/13/2019   7227      Myron Consulting, LLC 6355.05 ꞏ   Myron Consulting, LLC                  1070.00 ꞏ      M & T Bank (6732)
                  Bill Pmt -Check   11/08/2019   6773      Manatee Medical, Inc 1070.00 ꞏ    M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -8,190.00




                                                                                                                                                                                 Pa ge 1 of 4
3 :2 2 PM
                                                                                                           Central Palm Beach Surgery Center, Ltd.
0 1 /2 7 /2 0

Ac c rua l Ba s is
                                                                                                                          Find Report
                                                                                                               October 27, 2019 thr ough Januar y 27, 2020




                      Type               Date          Num              Name                 Account                         Clr                       Split             Amount

                     Bill Pmt   -Check   11/08/2019   6773       Manatee Medical, Inc 2010.00 ꞏ    Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Check               10/28/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2950.00 ꞏ      Due to partners -21,260.08
                     Check               10/28/2019   dm         M&T Loan transaction 2950.00 ꞏ    Due to partners                        1070.00 ꞏ      M & T Bank (6732)
                     Check               11/01/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -21,345.47
                     Check               11/01/2019   dm         M&T Loan transaction 2310.06 ꞏ    M & T Bank ( 034)                      1070.00 ꞏ      M & T Bank (6732)
                     Check               11/29/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2950.00 ꞏ      Due to partners -21,295.52
                     Check               11/29/2019   dm         M&T Loan transaction 2950.00 ꞏ    Due to partners                        1070.00 ꞏ      M & T Bank (6732)
                     Check               11/25/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2310.00 ꞏ      Notes Payable    -13,840.20




                                                                                                                                                                                                      Case 20-11127-MAM
                     Check               11/25/2019   dm         M&T Loan transaction 2310.00 ꞏ    Notes Payable - Bank                   1070.00 ꞏ      M & T Bank (6732)
                     Check               12/01/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -21,345.47
                     Check               12/01/2019   dm         M&T Loan transaction 2310.06 ꞏ    M & T Bank ( 034)                      1070.00 ꞏ      M & T Bank (6732)
                     Check               01/01/2020   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     -SPLIT-                         -21,345.47
                     Check               01/01/2020   dm         M&T Loan transaction 2310.06 ꞏ    M & T Bank ( 034)                      1070.00 ꞏ      M & T Bank (6732)
                     Check               12/25/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2310.00 ꞏ      Notes Payable    -13,840.20
                     Check               12/25/2019   dm         M&T Loan transaction 2310.00 ꞏ    Notes Payable - Bank                   1070.00 ꞏ      M & T Bank (6732)
                     Check               01/25/2020   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2310.00 ꞏ      Notes Payable    -13,840.20
                     Check               01/25/2020   dm         M&T Loan transaction 2310.00 ꞏ    Notes Payable - Bank                   1070.00 ꞏ      M & T Bank (6732)
                     Check               12/31/2019   dm         M&T Loan transaction 1070.00 ꞏ    M & T Bank (6732)                     2950.00 ꞏ      Due to partners -21,160.91
                     Check               12/31/2019   dm         M&T Loan transaction 2950.00 ꞏ    Due to partners                        1070.00 ꞏ      M & T Bank (6732)
                     Check               12/26/2019   7231       Law Offices of Bennet 1070.00 ꞏ   M & T Bank (6732)                     -SPLIT-                          -7,013.75
                     Bill Pmt   -Check   01/02/2020   7248       Image First           1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -11,870.53
                     Bill Pmt   -Check   01/02/2020   7248       Image First           2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                                      Doc 1
                     Bill Pmt   -Check   11/01/2019   dm         Henry Schein          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -15,497.56
                     Bill Pmt   -Check   11/01/2019   dm         Henry Schein          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   10/28/2019   dm         Henry Schein          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -23,710.18
                     Bill Pmt   -Check   10/28/2019   dm         Henry Schein          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/14/2019   DM         Henry Schein          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -25,829.19




                                                                                                                                                                                                      Filed 01/28/20
                     Bill Pmt   -Check   11/14/2019   DM         Henry Schein          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/10/2019   7202       Henry Schein          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -7,480.41
                     Bill Pmt   -Check   12/10/2019   7202       Henry Schein          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/04/2019   6759       GENERAL PLUMBING1070.00 ꞏ         M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -23,662.54
                     Bill Pmt   -Check   11/04/2019   6759       GENERAL PLUMBING2010.00 ꞏ         Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Check               01/08/2020   7242       Furr Cohen, PA        1070.00 ꞏ   M & T Bank (6732)                     6340.06 ꞏ      Bankruptcy       -50,000.00
                     Check               01/08/2020   7242       Furr Cohen, PA        6340.06 ꞏ   Bankruptcy                             1070.00 ꞏ      M & T Bank (6732)
                     Bill                12/01/2019   74238524   FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       6186.01 ꞏ      Group health     -11,427.90
                     Bill                12/01/2019   74238524   FLORIDA BLUE          6186.01 ꞏ   Group health                           2010.00 ꞏ      Accounts Payable
                     Bill                11/01/2019   74194128   FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       6186.01 ꞏ      Group health     -15,676.20




                                                                                                                                                                                                      Page 135 of 151
                     Bill                11/01/2019   74194128   FLORIDA BLUE          6186.01 ꞏ   Group health                           2010.00 ꞏ      Accounts Payable
                     Bill Pmt   -Check   11/25/2019   dm         FLORIDA BLUE          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -15,676.20
                     Bill Pmt   -Check   11/25/2019   dm         FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/10/2019   7192       FLORIDA BLUE          1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -19,799.22
                     Bill Pmt   -Check   12/10/2019   7192       FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill                01/01/2020   74282347   FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       6186.01 ꞏ      Group health      -9,637.45
                     Bill                01/01/2020   74282347   FLORIDA BLUE          6186.01 ꞏ   Group health                           2010.00 ꞏ      Accounts Payable
                     Bill                01/01/2020   74282350   FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       6186.01 ꞏ      Group health     -11,003.07
                     Bill                01/01/2020   74282350   FLORIDA BLUE          6186.01 ꞏ   Group health                           2010.00 ꞏ      Accounts Payable
                     Bill Pmt   -Check   01/27/2020   7269       FLORIDA BLUE          1070.00 ꞏ   M & T Bank (6732)                      2010.00 ꞏ      Accounts Paya -21,639.36
                     Bill Pmt   -Check   01/27/2020   7269       FLORIDA BLUE          2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/04/2019   6762       Clarus Medical,LLC    1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -15,670.00
                     Bill Pmt   -Check   11/04/2019   6762       Clarus Medical,LLC    2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/29/2019   7179       Clarus Medical,LLC    1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -23,560.00
                     Bill Pmt   -Check   11/29/2019   7179       Clarus Medical,LLC    2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/10/2019   7201       Clarus Medical,LLC    1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -18,812.00
                     Bill Pmt   -Check   12/10/2019   7201       Clarus Medical,LLC    2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                       Pa ge 2 of 4
3 :2 2 PM
                                                                                                             Central Palm Beach Surgery Center, Ltd.
0 1 /2 7 /2 0

Ac c rua l Ba s is
                                                                                                                            Find Report
                                                                                                                 October 27, 2019 thr ough Januar y 27, 2020




                      Type               Date          Num              Name                   Account                         Clr                       Split             Amount

                     Bill                12/04/2019   23932      Clarus Medical,LLC      2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie -14,170.00
                     Bill                12/04/2019   23932      Clarus Medical,LLC      4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                     Bill                11/06/2019   23884      Clarus Medical,LLC      2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie -10,972.00
                     Bill                11/06/2019   23884      Clarus Medical,LLC      4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                     Bill                12/26/2019   23960      Clarus Medical,LLC      2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie -15,670.00
                     Bill                12/26/2019   23960      Clarus Medical,LLC      4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                     Bill                12/19/2019   23954      Clarus Medical,LLC      2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie -15,670.00
                     Bill                12/19/2019   23954      Clarus Medical,LLC      4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable




                                                                                                                                                                                                        Case 20-11127-MAM
                     Bill                12/19/2019   23955      Clarus Medical,LLC      2010.00 ꞏ   Accounts Payable                       4310.01 ꞏ      Medical supplie   -9,406.00
                     Bill                12/19/2019   23955      Clarus Medical,LLC      4310.01 ꞏ   Medical supplies                       2010.00 ꞏ      Accounts Payable
                     Check               01/07/2020   7245       Chapman & Hoss          1070.00 ꞏ   M & T Bank (6732)                     6380.00 ꞏ      Repairs and ma    -9,919.78
                     Check               01/07/2020   7245       Chapman & Hoss          6380.00 ꞏ   Repairs and maintenance                1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/04/2019   6760       Brian's Reliable Transp 1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -9,935.00
                     Bill Pmt   -Check   11/04/2019   6760       Brian's Reliable Transp 2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/10/2019   7199       Brian's Reliable Transp 1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -7,557.50
                     Bill Pmt   -Check   12/10/2019   7199       Brian's Reliable Transp 2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/09/2019   7195       BOSTON SCIENTIFI 1070.00 ꞏ          M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -20,400.60
                     Bill Pmt   -Check   12/09/2019   7195       BOSTON SCIENTIFI 2010.00 ꞏ          Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/01/2019   6612       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -50,000.00
                     Bill Pmt   -Check   11/01/2019   6612       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   12/01/2019   6613       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -50,000.00
                     Bill Pmt   -Check   12/01/2019   6613       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                                        Doc 1
                     Bill Pmt   -Check   01/01/2020              Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -50,000.00
                     Bill Pmt   -Check   01/01/2020              Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   10/28/2019   6611       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -47,325.00
                     Bill Pmt   -Check   10/28/2019   6611       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/04/2019   6764       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -17,650.00




                                                                                                                                                                                                        Filed 01/28/20
                     Bill Pmt   -Check   11/04/2019   6764       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/28/2019   7151       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -60,740.00
                     Bill Pmt   -Check   11/28/2019   7151       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill                10/31/2019   90424214   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -9,500.00
                     Bill                10/31/2019   90424214   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill                10/31/2019   90423531   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -9,500.00
                     Bill                10/31/2019   90423531   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill                10/31/2019   90423527   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -9,500.00
                     Bill                10/31/2019   90423527   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill                10/31/2019   90423789   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -9,500.00




                                                                                                                                                                                                        Page 136 of 151
                     Bill                10/31/2019   90423789   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill                10/30/2019   90423241   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -9,500.00
                     Bill                10/30/2019   90423241   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill Pmt   -Check   01/08/2020   7243       Biomet                  1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -85,071.00
                     Bill Pmt   -Check   01/08/2020   7243       Biomet                  2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill                11/27/2019   90429798   Biomet                  2010.00 ꞏ   Accounts Payable                       4305.02 ꞏ      Medical implant   -8,000.00
                     Bill                11/27/2019   90429798   Biomet                  4305.02 ꞏ   Medical implants                       2010.00 ꞏ      Accounts Payable
                     Bill Pmt   -Check   12/12/2019   7204       Baxter Healthcare Corp1070.00 ꞏ     M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -11,708.94
                     Bill Pmt   -Check   12/12/2019   7204       Baxter Healthcare Corp2010.00 ꞏ     Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/04/2019   6763       Arthrex Inc.            1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya     -8,008.30
                     Bill Pmt   -Check   11/04/2019   6763       Arthrex Inc.            2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   01/06/2020   7236       Arthrex Inc.            1070.00 ꞏ   M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -11,381.00
                     Bill Pmt   -Check   01/06/2020   7236       Arthrex Inc.            2010.00 ꞏ   Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill Pmt   -Check   11/15/2019   7023       AMKAI SOLUTIONS 1070.00 ꞏ           M & T Bank (6732)                     2010.00 ꞏ      Accounts Paya -14,250.00
                     Bill Pmt   -Check   11/15/2019   7023       AMKAI SOLUTIONS 2010.00 ꞏ           Accounts Payable                       1070.00 ꞏ      M & T Bank (6732)
                     Bill                11/01/2019   A10636     AMKAI SOLUTIONS 2010.00 ꞏ           Accounts Payable                       4310.24 ꞏ      EMR system       -14,862.75
                     Bill                11/01/2019   A10636     AMKAI SOLUTIONS 4310.24 ꞏ           EMR system                             2010.00 ꞏ      Accounts Payable




                                                                                                                                                                                         Pa ge 3 of 4
3 :2 2 PM
                                                                                                    Central Palm Beach Surgery Center, Ltd.
0 1 /2 7 /2 0

Ac c rua l Ba s is
                                                                                                                   Find Report
                                                                                                        October 27, 2019 thr ough Januar y 27, 2020




                      Type             Date          Num          Name                 Account                        Clr                       Split             Amount

                     Bill Pmt -Check   12/31/2019   7247   AMKAI SOLUTIONS 1070.00 ꞏ         M & T Bank (6732)                    2010.00 ꞏ      Accounts Paya -14,862.75
                     Bill Pmt -Check   12/31/2019   7247   AMKAI SOLUTIONS 2010.00 ꞏ         Accounts Payable                      1070.00 ꞏ      M & T Bank (6732)
                     Check             11/08/2019   DM     AMERICAN EXPRESS1070.00 ꞏ         M & T Bank (6732)                    2410.03 ꞏ      AMERICAN EX -28,218.36
                     Check             11/08/2019   DM     AMERICAN EXPRESS2410.03 ꞏ         AMERICAN EXPRESS 5004                 1070.00 ꞏ      M & T Bank (6732)
                     Check             12/07/2019   dm     AMERICAN EXPRESS1070.00 ꞏ         M & T Bank (6732)                    2410.03 ꞏ      AMERICAN EX -13,675.61
                     Check             12/07/2019   dm     AMERICAN EXPRESS2410.03 ꞏ         AMERICAN EXPRESS 5004                 1070.00 ꞏ      M & T Bank (6732)
                     Check             01/08/2020   dm     AMERICAN EXPRESS1070.00 ꞏ         M & T Bank (6732)                    2410.03 ꞏ      AMERICAN EX -36,281.21
                     Check             01/08/2020   dm     AMERICAN EXPRESS2410.03 ꞏ         AMERICAN EXPRESS 5004                 1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                               Case 20-11127-MAM
                     Check             01/27/2020          AMERICAN EXPRESS1070.00 ꞏ         M & T Bank (6732)                     2410.03 ꞏ      AMERICAN EX -28,753.21
                     Check             01/27/2020          AMERICAN EXPRESS2410.03 ꞏ         AMERICAN EXPRESS 5004                 1070.00 ꞏ      M & T Bank (6732)
                     Check             11/01/2019   dm     AFCO                  1070.00 ꞏ   M & T Bank (6732)                    6240.02 ꞏ      Prof liab/Gen'l -13,312.88
                     Check             11/01/2019   dm     AFCO                  6240.02 ꞏ   Prof liab/Gen'l liab                  1070.00 ꞏ      M & T Bank (6732)
                     Check             12/01/2019   dm     AFCO                  1070.00 ꞏ   M & T Bank (6732)                    6240.02 ꞏ      Prof liab/Gen'l -13,312.88
                     Check             12/01/2019   dm     AFCO                  6240.02 ꞏ   Prof liab/Gen'l liab                  1070.00 ꞏ      M & T Bank (6732)
                     Check             01/01/2020   dm     AFCO                  1070.00 ꞏ   M & T Bank (6732)                    6240.02 ꞏ      Prof liab/Gen'l -12,679.65
                     Check             01/01/2020   dm     AFCO                  6240.02 ꞏ   Prof liab/Gen'l liab                  1070.00 ꞏ      M & T Bank (6732)
                     Check             11/01/2019   7150   2047 PBL Realty Partn 1070.00 ꞏ   M & T Bank (6732)                    -SPLIT-                        -27,249.67
                     Check             11/01/2019   7150   2047 PBL Realty Partn 6360.00 ꞏ   Rent Expense                          1070.00 ꞏ      M & T Bank (6732)
                     Check             12/01/2019   7152   2047 PBL Realty Partn 1070.00 ꞏ   M & T Bank (6732)                    -SPLIT-                        -27,249.67
                     Check             12/01/2019   7152   2047 PBL Realty Partn 8000.00 ꞏ   Ask My Accountant                     1070.00 ꞏ      M & T Bank (6732)
                     Check             12/30/2019   7223   2047 PBL Realty Partn 1070.00 ꞏ   M & T Bank (6732)                    -SPLIT-                        -27,249.67
                     Check             12/30/2019   7223   2047 PBL Realty Partn 6360.00 ꞏ   Rent Expense                          1070.00 ꞏ      M & T Bank (6732)




                                                                                                                                                                                               Doc 1
                     Check             01/01/2020   7251   2047 PBL Realty Partn 1070.00 ꞏ   M & T Bank (6732)                    -SPLIT-                        -27,249.67
                     Check             01/01/2020   7251   2047 PBL Realty Partn 6360.00 ꞏ   Rent Expense                          1070.00 ꞏ      M & T Bank (6732)
                     Check             11/07/2019   DM                           1070.00 ꞏ   M & T Bank (6732)                    4110.03 ꞏ      Returned check    -7,000.00
                     Check             11/07/2019   DM                           4110.03 ꞏ   Returned checks                       1070.00 ꞏ      M & T Bank (6732)
Oct 27, '19 - Jan 27, 20                                                                                                                                        -2,407,215.11




                                                                                                                                                                                               Filed 01/28/20
                                                                                                                                                                                               Page 137 of 151
                                                                                                                                                                                Pa ge 4 of 4
                                 Case 20-11127-MAM                       Doc 1       Filed 01/28/20             Page 138 of 151

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      Central Palm Beach Surgery Center LTD.                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 CPBS Management LLC                                                                  100%                                       General Partnership
 2047 Palm Beach Lakes Blvd
 West Palm Beach, FL 33409

 CPBS Management LLC                                                                  1%                                         Limited Partnership
 2047 Palm Beach Lakes Blvd
 West Palm Beach, FL 33409

 Cutler Holdings LLLP                                                                 99%                                        Limited Partnership
 2047 Palm Beach Lakes Blvd
 West Palm Beach, FL 33409


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Authorized Member of the partnership named as the debtor in this case, declare under penalty of perjury that
I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date January 28, 2020                                                       Signature /s/ CPBS Managment LLC c/o Jonathan Cutler
                                                                                            CPBS Managment LLC c/o Jonathan Cutler

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                 Case 20-11127-MAM                      Doc 1         Filed 01/28/20   Page 139 of 151




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Central Palm Beach Surgery Center LTD.                                                        Case No.
                                                                                  Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Member of the partnership named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       January 28, 2020                                          /s/ CPBS Managment LLC c/o Jonathan Cutler
                                                                       CPBS Managment LLC c/o Jonathan Cutler/Authorized Member
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 140 of 151



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             2047 Palm Beach Lakes Partners, LLC
             2047 Palm Beach Lakes Blvd
             West Palm Beach, FL 33409


             Acumed LLC
             7995 Collection Center Drive
             Chicago, IL 60693


             Aesculap
             P.O. Box 780426
             Philadelphia, PA 19178


             Alamo Tissue Service
             P.O. Box 691433
             San Antonio, TX 78269


             Alimed, Inc.
             P.O. Box 9135
             Dedham, MA 02027


             Alimed, Inc.
             297 High St
             Dedham, MA 02026


             Allscripts Healthcare, LLC
             24630 Network Place
             Chicago, IL 60673


             American Health Lawyers Association
             1620 Eye Street NW 6th Floor
             Washington, DC 20006


             Americas Office Source
             706 Turnbull Ave Suite 305
             Altamonte Springs, FL 32701


             Americorp Financial LLC
             877 South Adams Road
             Birmingham, MI 48009


             Amninox Medical, Inc.
             7300 Corporate Center Drive Ste 700
             Miami, FL 33126
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 141 of 151




         Anazao Health Corporation
         Attn Finance Dept
         5710 Hoover Blvd
         Tampa, FL 33634


         Answer All
         415 US Highway 1 Suite G
         West Palm Beach, FL 33403


         Arthex Inc.
         P.O. Box 403511
         West Palm Beach, FL 33403


         Atlas Spine
         1555 Jupiter Park Drive Ste 4
         Jupiter, FL 33458


         Avanos Medical Sales, LLC
         P.O. Box 732583
         Dallas, TX 75373


         Baxter Healthcare Corp
         P.O. Box 70564
         Chicago, IL 60673


         BioDlogics, LLC
         PO Box 372 Dep 360
         Memphis, TN 38101


         Biomet
         14235 Collections Center
         Chicago, IL 60693


         Black Diamond Medical Inc.
         650 N Wymore Road Ste 102
         Winter Park, FL 32789


         Boston Scientific
         300 Boston Scientific Way
         Marlborough, MA 01752


         Brian's Reliable Transport
         PO Box 221093
         West Palm Beach, FL 33422
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 142 of 151




         Brookfield Pharmacy & Medical
         PO Box 801
         Brookfield, CT 06804


         Broward A&C Medical Supply, Inc.
         1533 SW 1st Way Suite F19
         Deerfield Beach, FL 33441


         Cayenne Medical, Inc.
         Dept 2346 PO Box 122346
         Dallas, TX 75312


         Charles Ecklond
         c/o The Seiden Law Firm
         301 Clematis Street, Suite 201
         West Palm Beach, FL 33401


         City of West Palm Beach - Police
         P.O. Box 3366
         West Palm Beach, FL 33402


         Clarus Medical, LLC
         13355 10th Ave N. Suite 110
         Minneapolis, MN 55441


         ConMed Linvatec
         P.O. Box 301231
         Dallas, TX 75303


         Consensus Orthopedics
         1115 Winfield Way
         Ste 100
         El Dorado Hills, CA 95762


         Covidien
         15 Hampshire Street
         Mansfield, MA 02048


         DePuy Synthes Sales, Inc.
         PO Box 8538-662
         Philadelphia, PA 19171


         Diverse Medical
         82 Beckridge Road
         McMinnville, TN 37110
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 143 of 151




         DJO Surgical
         PO Box 660126
         Dallas, TX 75266


         Eastern Anesthesia Service, Inc.
         810 Saturn St
         Jupiter, FL 33477


         Evologics, LLC
         4766 Research Drive
         San Antonio, TX 78240


         Extremity Medical, LLC
         300 Interplace Pkwy #410
         Parsippany, NJ 07054


         FirstPath LLC
         3141 West McNab Rd
         Pompano Beach, FL 33069


         Florida Department of Revenue
         5050 West Tennessee Street
         Tallahassee, FL 32399


         Florida Surgical Specialties, LLC
         106 Commerce St. Suite 108
         Lake Mary, FL 32746


         Flower Orthopedics
         100 Witmer Rd. Suite 280
         Horsham, PA 19044


         GE Healthcare OEC
         3000 N Grandview Blvd
         Waukesha, WI 53188


         General Electric Capital Corporation
         10 Riverview Drive
         1st Floor
         Danbury, CT 06810


         General Plumbing
         2001 7th Ave N
         Lake Worth, FL 33461
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 144 of 151




         Glenn J. Waldman, Arbitrator
         Plaza 100, Suite 780
         100 N.E. Third Ave
         Fort Lauderdale, FL 33301


         Globus Medical North America, Inc.
         PO Box 203329
         Dallas, TX 75320


         Henry Schein
         P.O. Box 371952
         Pittsburgh, PA 15250


         HT Medical
         450 S. Orange Ave 3rd Floor
         Orlando, FL 32801


         Image First
         900 East 8th Avenue
         Suite 200
         King of Prussia, PA 19406


         Integra Lifesciences Sales, LLC
         P.O. Box 404129
         Atlanta, GA 30384


         Internal Revenue Service
         POB 7346
         Philadelphia, PA 19101-7346


         Internal Revenue Service
         Ogden, UT 84201-0005



         Internal Revenue Service
         Insolvency Unit
         POB 17167, STOP 5760
         Fort Lauderdale, FL 33318


         Internal Revenue Service
         Department of the Treasury
         RAIVS Team, Stop 91
         P. O. Box 47-421
         Atlanta, GA 30362
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 145 of 151




         IPFS Corporation
         PO Box 412086
         Kansas City, MO 64141


         ITS. USA
         1778 Park Ave North
         Maitland, FL 32751


         JHCSMC Marketing
         11412 Okeechobee Blvd
         West Palm Beach, FL 33411


         JK Healthcare Products, LLC
         4300 South Ocean Blvd
         Apt 1
         Boca Raton, FL 33486


         John Papa, D.C.
         4971 Le Chalet Blvd
         Boynton Beach, FL 33436


         Johnson & Johnson Healthcare
          Systems Inc.
         P.O. Box 406663
         Atlanta, GA 30384


         Joint Restoration Foundation
         P.O. Box 5843549
         Kansas City, MO 64184


         JP Therapy Holdings II, LLC
         4971 Le Chalet Blvd
         Boynton Beach, FL 33436


         K2M, Inc
         751 Miller Dr. SE Suite F - 1
         Leesburg, VA 20175


         Katzman, Wasserman, Bennardini &
         Rubinstein, P.A.
         c/o Craig Rubinstein
         7900 Glades Rd, Suite 140
         Boca Raton, FL 33434
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 146 of 151




         Landauer
         2 Science Rd
         Glenwood, IL 60425


         Laser Surgical Florida, Inc.
         900 Biscayne Blvd #2001
         Miami, FL 33132


         Life Spine, Inc.
         P.O. Box 83050
         Chicago, IL 60691


         LifeNet Health
         P.O. Box 79636
         Baltimore, MD 21279


         M&T
         2000 PGA Blvd #4400
         North Palm Beach, FL 33408


         M&T Bank
         One M&T Plaza
         Buffalo, NY 14203


         Manatee Medical, Inc.
         640 Coral Trace Blvd
         Edgewater, FL 32132


         Medline Industries, Inc.
         Dept CH 14400
         Palatine, IL 60055


         Medtronic USA Inc.
         PO BOX 409201
         Atlanta, GA 30384-9201


         Milner
         700 S Military Trail #700
         Deerfield Beach, FL 33442


         Mindray DS USA, Inc.
         24312 Network PL
         Chicago, IL 60673
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 147 of 151




         Nutech Solutions for Life
         P.O. Box 36639
         Birmingham, AL 35236


         NuVasive, Inc
         50678
         Los Angeles, CA 90074


         Osteomed, LP
         3885 Arapaho Road
         Addison, TX 75001


         Palm Beach County Tax Collector
         P.O. Box 3715
         West Palm Beach, FL 33402-3715


         Palm Beach County Tax Collector
         P. O. Box 3353
         West Palm Beach, FL 33402-3353


         Paradigm Spine, LLC
         505 Park Avenue
         New York, NY 10022


         Personal Injury & Accident Law Center,
         P.A.
         c/o Brandon S. Labiner, Esq
         5499 N Federal Hwy, Suite K
         Boca Raton, FL 33487


         Priority Healthcare
         P.O. Box 978510
         Dallas, TX 75397


         Pure Health Solutions Inc
         P.O. Box 5066
         Hartford, CT 06102


         S1 Spine LLC
         P.O. Box 71207
         Philadelphia, PA 19176


         SeaSpine Sales LLC
         P.O. Box 207146
         Dallas, TX 75320
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 148 of 151




         Shred - It USA
         P.O. Box 13574
         Newark, NJ 07188


         SI-Bone
         3055 Olin Ave Suite 2200
         San Jose, CA 95128


         Sintea Plustek LLC
         407 Lincoln Road #10I
         Miami Beach, FL 33139


         Smith & Nephew, Inc.
         P.O. Box 205651
         Dallas, TX 75320


         SOFSCO
         12675 S Indian River Dr
         Jensen Beach, FL 34957


         SourceOne CVO, LLC
         2440 Executive Dr. Ste 208
         Saint Charles, MO 63303


         Specialty Care IOM Services LLC
         Department 1614 P.O. Box 11407
         Birmingham, AL 35246


         Spinal Simplicity, LLC
         6600 College Blvd Ste 220
         Leawood, KS 66211


         Spineology, Inc.
         VB Box 119
         P.O. Box 9202
         Minneapolis, MN 55480


         Stability Biologics
         2910 Poston Ave
         Nashville, TN 37203


         Stanley Convergent Security Solutions
         Dept Ch 10651
         Palatine, IL 60055
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 149 of 151




         Stericycle
         4010 Commercial Ave
         Northbrook, IL 60062


         Steris Corporation
         P.O. Box 676548
         Dallas, TX 75267


         Stryker
         6201 Sprinkle Road
         Portage, MI 49002


         Stryker Endoscopy
         P.O. Box 93276
         Chicago, IL 60673


         Stryker Finance
         950 Trade Contre Way Suite 200
         Portage, MI 49002


         Stryker Orthopedics
         P.O. Box 93213
         Chicago, IL 60673


         Stryker Sales Corporation
         1901 Romence Road parkway
         Portage, MI 49002


         Stryker Spine
         21912 Network Place
         Chicago, IL 60673


         The Home Depot Pro Inst
         3031 N Andrews Ave Ext
         Pompano Beach, FL 33064


         TIAA Commercial Finance
         10 Waterview Blvd
         Parsippany, NJ 07054


         U.S. Legal Support
         444 W Railroad Ave, Suite 300
         West Palm Beach, FL 33401
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 150 of 151




         Ulrich Medical USA, Inc.
         29579 Network Place
         Chicago, IL 60673


         United States Corporation Agents, Inc.
         13302 Winding Oak Court
         Tampa, FL 33612


         Wheelhouse IT
         2890 Marina Mile Blvd
         W State Rd 84 #108
         Fort Lauderdale, FL 33312


         Wright Medical Technology, Inc.
         P.O. Box 503482
         Saint Louis, MO 63150


         X Spine Systems Inc.
         452 Alexandersville Road
         Miamisburg, OH 45342


         Zeiss
         6250 Sycamore Lane North
         Osseo, MN 55369


         Zeiss
         5160 Hacienda Dr.
         Dublin, CA 94568


         2047 Palm Beach Lakes Real Estate
         Partners, LLC
         2047 Palm Beach Lakes Blvd
         West Palm Beach, FL 33409


         ADP, LLC
         P.O. Box 842875
         Boston, MA 02284


         CPBS Management LLC
         2047 Palm Beach Lakes Blvd
         West Palm Beach, FL 33409


         De Lage Landen Financial Services, Inc.
         1111 Old Eagle School Rd
         Wayne, PA 19087
Case 20-11127-MAM   Doc 1   Filed 01/28/20   Page 151 of 151




         GE Capital Healthcare Financial Services
         P.O. Box 3083
         Cedar Rapids, IA 52406


         GE Healthcare
         10 Riverview Drive
         1st Floor
         Danbury, CT 06810


         Jonathan Cutler
         2047 Palm Beach Lakes Blvd
         Suite 250
         West Palm Beach, FL 33409


         Stryker Instruments
         6201 Sprinkle Road
         Portage, MI 49002


         Stryker Sales Corporation
         5900 Optical Court
         San Jose, CA 95138


         Styker Flex Financial a division of
         Stryker Sales Corporation
         1901 Romence Road parkway
         Portage, MI 49002


         Zeiss
         One North Broadway
         White Plains, NY 10601


         Ziehm Imaging, Inc.
         6280 Hazeltine National Dr
         Orlando, FL 32811


         Cutler Holdings LLLP
         2047 Palm Beach Lakes Blvd
         West Palm Beach, FL 33409
